Exhibit 10.1

 

$150,000,000

CREDIT AGREEMENT

dated as of

June 2, 2005

among

BLYTH, INC.

PARTYLITE TRADING SA

THE LENDERS LISTED HEREIN

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

and

BANK OF AMERICA, N.A. and LASALLE BANK,
NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

 

Section 1.02.

Accounting Terms and Determinations

 

Section 1.03.

Types of Borrowings

 

 

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

 

Section 2.01.

Commitments to Lend

 

Section 2.02.

Method of Borrowing

 

Section 2.03.

Notice to Lenders; Funding of Loans

 

Section 2.04.

Registry; Notes

 

Section 2.05.

Maturity of Loans

 

Section 2.06.

Interest Rates

 

Section 2.07.

Fees

 

Section 2.08.

Optional Termination or Reduction of Commitments

 

Section 2.09.

Method of Electing Interest Rates

 

Section 2.10.

Scheduled Termination of Commitments

 

Section 2.11.

Optional Prepayments

 

Section 2.12.

General Provisions as to Payments

 

Section 2.13.

Funding Losses

 

Section 2.14. [a05-10355_1ex10d1.htm#Section2_14__023214]

Computation of Interest and Fees [a05-10355_1ex10d1.htm#Section2_14__023214]

 

Section 2.15. [a05-10355_1ex10d1.htm#Section2_15__023232]

Letters of Credit [a05-10355_1ex10d1.htm#Section2_15__023232]

 

Section 2.16. [a05-10355_1ex10d1.htm#Section2_16__023245]

Takeout of Swingline Loans [a05-10355_1ex10d1.htm#Section2_16__023245]

 

Section 2.17. [a05-10355_1ex10d1.htm#Section2_17__023251]

Increased Commitments, Additional Lenders
[a05-10355_1ex10d1.htm#Section2_17__023251]

 

Section 2.18. [a05-10355_1ex10d1.htm#Section2_18__023300]

Currency Equivalents [a05-10355_1ex10d1.htm#Section2_18__023300]

 

Section 2.19. [a05-10355_1ex10d1.htm#Section2_19__023304]

Judgment Currency [a05-10355_1ex10d1.htm#Section2_19__023304]

 

 

 

 

ARTICLE 3 [a05-10355_1ex10d1.htm#Article3Conditions_023310]

 

CONDITIONS [a05-10355_1ex10d1.htm#Article3Conditions_023310]

 

 

 

 

Section 3.01. [a05-10355_1ex10d1.htm#Section3_01__023325]

Closing [a05-10355_1ex10d1.htm#Section3_01__023325]

 

Section 3.02. [a05-10355_1ex10d1.htm#Section3_02__023331]

Borrowings and Issuances of Letters of Credit
[a05-10355_1ex10d1.htm#Section3_02__023331]

 

 

 

 

ARTICLE 4 [a05-10355_1ex10d1.htm#Article4RepresentationsAndWarrant_023338]

 

REPRESENTATIONS AND WARRANTIES
[a05-10355_1ex10d1.htm#Article4RepresentationsAndWarrant_023338]

 

 

 

 

Section 4.01. [a05-10355_1ex10d1.htm#Section4_01__023346]

Corporate Existence and Power [a05-10355_1ex10d1.htm#Section4_01__023346]

 

Section 4.02. [a05-10355_1ex10d1.htm#Section4_02__023350]

Corporate and Governmental Authorization; No Contravention
[a05-10355_1ex10d1.htm#Section4_02__023350]

 

Section 4.03. [a05-10355_1ex10d1.htm#Section4_03__023354]

Binding Effect [a05-10355_1ex10d1.htm#Section4_03__023354]

 

 

--------------------------------------------------------------------------------


 

Section 4.04. [a05-10355_1ex10d1.htm#Section4_04__023357]

Financial Information [a05-10355_1ex10d1.htm#Section4_04__023357]

 

 

Section 4.05. [a05-10355_1ex10d1.htm#Section4_05__023406]

Litigation [a05-10355_1ex10d1.htm#Section4_05__023406]

 

 

Section 4.06. [a05-10355_1ex10d1.htm#Section4_06__023410]

Compliance with ERISA [a05-10355_1ex10d1.htm#Section4_06__023410]

 

 

Section 4.07. [a05-10355_1ex10d1.htm#Section4_07__023414]

Environmental Matters [a05-10355_1ex10d1.htm#Section4_07__023414]

 

 

Section 4.08. [a05-10355_1ex10d1.htm#Section4_08__023420]

Taxes [a05-10355_1ex10d1.htm#Section4_08__023420]

 

 

Section 4.09. [a05-10355_1ex10d1.htm#Section4_09__023424]

Not an Investment Company [a05-10355_1ex10d1.htm#Section4_09__023424]

 

 

Section 4.10. [a05-10355_1ex10d1.htm#Section4_10__023430]

Full Disclosure [a05-10355_1ex10d1.htm#Section4_10__023430]

 

 

 

 

 

 

ARTICLE 5 [a05-10355_1ex10d1.htm#Article5Covenants_023435]

 

 

COVENANTS [a05-10355_1ex10d1.htm#Article5Covenants_023435]

 

 

 

 

 

 

Section 5.01. [a05-10355_1ex10d1.htm#Section5_01__023439]

Information [a05-10355_1ex10d1.htm#Section5_01__023439]

 

 

Section 5.02. [a05-10355_1ex10d1.htm#Section5_02__023452]

Compliance with Law [a05-10355_1ex10d1.htm#Section5_02__023452]

 

 

Section 5.03. [a05-10355_1ex10d1.htm#Section5_03__023455]

Insurance [a05-10355_1ex10d1.htm#Section5_03__023455]

 

 

Section 5.04. [a05-10355_1ex10d1.htm#Section5_04__023457]

Maintenance of Properties [a05-10355_1ex10d1.htm#Section5_04__023457]

 

 

Section 5.05. [a05-10355_1ex10d1.htm#Section5_05__023502]

Maintenance of Records; Inspection [a05-10355_1ex10d1.htm#Section5_05__023502]

 

 

Section 5.06. [a05-10355_1ex10d1.htm#Section5_06__023505]

Payment of Taxes and Claims [a05-10355_1ex10d1.htm#Section5_06__023505]

 

 

Section 5.07. [a05-10355_1ex10d1.htm#Section5_07__023507]

Corporate Existence, etc [a05-10355_1ex10d1.htm#Section5_07__023507]

 

 

Section 5.08. [a05-10355_1ex10d1.htm#Section5_08__023512]

Transaction with Affiliates [a05-10355_1ex10d1.htm#Section5_08__023512]

 

 

Section 5.09. [a05-10355_1ex10d1.htm#Section5_09__023514]

Prohibited Liens [a05-10355_1ex10d1.htm#Section5_09__023514]

 

 

Section 5.10. [a05-10355_1ex10d1.htm#Section5_10__023521]

Subsidiary Indebtedness [a05-10355_1ex10d1.htm#Section5_10__023521]

 

 

Section 5.11. [a05-10355_1ex10d1.htm#Section5_11__023528]

Investments [a05-10355_1ex10d1.htm#Section5_11__023528]

 

 

Section 5.12. [a05-10355_1ex10d1.htm#Section5_12__023533]

Leverage Ratio [a05-10355_1ex10d1.htm#Section5_12__023533]

 

 

Section 5.13. [a05-10355_1ex10d1.htm#Section5_13__023538]

Minimum Adjusted Consolidated Net Worth
[a05-10355_1ex10d1.htm#Section5_13__023538]

 

 

Section 5.14. [a05-10355_1ex10d1.htm#Section5_14__023541]

Mergers and Sales of Assets. [a05-10355_1ex10d1.htm#Section5_14__023541]

 

 

Section 5.15. [a05-10355_1ex10d1.htm#Section5_15__023544]

Use of Proceeds [a05-10355_1ex10d1.htm#Section5_15__023544]

 

 

 

 

 

 

ARTICLE 6 [a05-10355_1ex10d1.htm#Article6Defaults_023603]

 

 

DEFAULTS [a05-10355_1ex10d1.htm#Article6Defaults_023603]

 

 

 

 

 

 

Section 6.01. [a05-10355_1ex10d1.htm#Section6_01__023609]

Events of Default [a05-10355_1ex10d1.htm#Section6_01__023609]

 

 

Section 6.02. [a05-10355_1ex10d1.htm#Section6_02__023621]

Notice of Default [a05-10355_1ex10d1.htm#Section6_02__023621]

 

 

Section 6.03. [a05-10355_1ex10d1.htm#Section6_03__023623]

Cash Cover [a05-10355_1ex10d1.htm#Section6_03__023623]

 

 

 

 

 

 

ARTICLE 7 [a05-10355_1ex10d1.htm#Article7TheAgents_023628]

 

 

THE AGENTS [a05-10355_1ex10d1.htm#Article7TheAgents_023628]

 

 

 

 

 

 

Section 7.01. [a05-10355_1ex10d1.htm#Section7_01__023635]

Appointment and Authorization [a05-10355_1ex10d1.htm#Section7_01__023635]

 

 

Section 7.02. [a05-10355_1ex10d1.htm#Section7_02__023638]

Administrative Agent and Affiliates [a05-10355_1ex10d1.htm#Section7_02__023638]

 

 

Section 7.03. [a05-10355_1ex10d1.htm#Section7_03__023640]

Action by Administrative Agent [a05-10355_1ex10d1.htm#Section7_03__023640]

 

 

Section 7.04. [a05-10355_1ex10d1.htm#Section7_04__023643]

Consultation with Experts [a05-10355_1ex10d1.htm#Section7_04__023643]

 

 

Section 7.05. [a05-10355_1ex10d1.htm#Section7_05__023645]

Liability of Agent [a05-10355_1ex10d1.htm#Section7_05__023645]

 

 

Section 7.06. [a05-10355_1ex10d1.htm#Section7_06__023648]

Indemnification [a05-10355_1ex10d1.htm#Section7_06__023648]

 

 

Section 7.07. [a05-10355_1ex10d1.htm#Section7_07__023651]

Credit Decision [a05-10355_1ex10d1.htm#Section7_07__023651]

 

 

Section 7.08. [a05-10355_1ex10d1.htm#Section7_08__023653]

Successor Administrative Agent [a05-10355_1ex10d1.htm#Section7_08__023653]

 

 

Section 7.09. [a05-10355_1ex10d1.htm#Section7_09__023657]

Agents’ Fees; Arranger Fee [a05-10355_1ex10d1.htm#Section7_09__023657]

 

 

Section 7.10. [a05-10355_1ex10d1.htm#Section7_10__023706]

Co-syndication Agents [a05-10355_1ex10d1.htm#Section7_10__023706]

 

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 8 [a05-10355_1ex10d1.htm#Article8ChangeInCircumstances_023709]

 

 

CHANGE IN CIRCUMSTANCES
[a05-10355_1ex10d1.htm#Article8ChangeInCircumstances_023709]

 

 

 

 

 

 

Section 8.01. [a05-10355_1ex10d1.htm#Section8_01__023724]

Basis for Determining Interest Rate Inadequate or Unfair
[a05-10355_1ex10d1.htm#Section8_01__023724]

 

 

Section 8.02. [a05-10355_1ex10d1.htm#Section8_02__023731]

Illegality [a05-10355_1ex10d1.htm#Section8_02__023731]

 

 

Section 8.03. [a05-10355_1ex10d1.htm#Section8_03__023734]

Increased Cost and Reduced Return [a05-10355_1ex10d1.htm#Section8_03__023734]

 

 

Section 8.04. [a05-10355_1ex10d1.htm#Section8_04__023739]

Taxes [a05-10355_1ex10d1.htm#Section8_04__023739]

 

 

Section 8.05. [a05-10355_1ex10d1.htm#Section8_05__023747]

Base Rate Loans Substituted for Affected Fixed Rate Loans
[a05-10355_1ex10d1.htm#Section8_05__023747]

 

 

Section 8.06. [a05-10355_1ex10d1.htm#Section8_06__023750]

Substitution of Lender [a05-10355_1ex10d1.htm#Section8_06__023750]

 

 

 

 

 

 

ARTICLE 9 [a05-10355_1ex10d1.htm#Article9Miscellaneous_023753]

 

 

MISCELLANEOUS [a05-10355_1ex10d1.htm#Article9Miscellaneous_023753]

 

 

 

 

 

 

Section 9.01. [a05-10355_1ex10d1.htm#Section9_01__023758]

Notices [a05-10355_1ex10d1.htm#Section9_01__023758]

 

 

Section 9.02. [a05-10355_1ex10d1.htm#Section9_02__023803]

No Waivers [a05-10355_1ex10d1.htm#Section9_02__023803]

 

 

Section 9.03. [a05-10355_1ex10d1.htm#Section9_03__023806]

Expenses; Indemnification [a05-10355_1ex10d1.htm#Section9_03__023806]

 

 

Section 9.04. [a05-10355_1ex10d1.htm#Section9_04_012907]

Sharing of Set-offs [a05-10355_1ex10d1.htm#Section9_04_012907]

 

 

Section 9.05. [a05-10355_1ex10d1.htm#Section9_05_012911]

Amendments and Waivers [a05-10355_1ex10d1.htm#Section9_05_012911]

 

 

Section 9.06. [a05-10355_1ex10d1.htm#Section9_06_012942]

Successors and Assigns [a05-10355_1ex10d1.htm#Section9_06_012942]

 

 

Section 9.07. [a05-10355_1ex10d1.htm#Section9_07_013015]

Collateral [a05-10355_1ex10d1.htm#Section9_07_013015]

 

 

Section 9.08. [a05-10355_1ex10d1.htm#Section9_08_013017]

GOVERNING LAW; SUBMISSION TO JURISDICTION
[a05-10355_1ex10d1.htm#Section9_08_013017]

 

 

Section 9.09. [a05-10355_1ex10d1.htm#Section9_09_013021]

Counterparts; Integration; Effectiveness
[a05-10355_1ex10d1.htm#Section9_09_013021]

 

 

Section 9.10. [a05-10355_1ex10d1.htm#Section9_10_013036]

WAIVER OF JURY TRIAL [a05-10355_1ex10d1.htm#Section9_10_013036]

 

 

Section 9.11. [a05-10355_1ex10d1.htm#Section9_11_013040]

Confidentiality [a05-10355_1ex10d1.htm#Section9_11_013040]

 

 

Section 9.12. [a05-10355_1ex10d1.htm#Section9_12_013043]

USA Patriot Act [a05-10355_1ex10d1.htm#Section9_12_013043]

 

 

Section 9.13. [a05-10355_1ex10d1.htm#Section9_13_013047]

Right of Set-off [a05-10355_1ex10d1.htm#Section9_13_013047]

 

 

 

 

 

 

ARTICLE 10 [a05-10355_1ex10d1.htm#Article10Guarantee_013116]

 

 

GUARANTEE [a05-10355_1ex10d1.htm#Article10Guarantee_013116]

 

 

 

 

 

 

Section 10.01. [a05-10355_1ex10d1.htm#Section10_01_013122]

The Guarantee [a05-10355_1ex10d1.htm#Section10_01_013122]

 

 

Section 10.02. [a05-10355_1ex10d1.htm#Section10_02_013139]

Guarantee Unconditional [a05-10355_1ex10d1.htm#Section10_02_013139]

 

 

Section 10.03. [a05-10355_1ex10d1.htm#Section10_03_013337]

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
[a05-10355_1ex10d1.htm#Section10_03_013337]

 

 

Section 10.04. [a05-10355_1ex10d1.htm#Section10_04_013341]

Waiver [a05-10355_1ex10d1.htm#Section10_04_013341]

 

 

Section 10.05. [a05-10355_1ex10d1.htm#Section10_05_013345]

Subrogation [a05-10355_1ex10d1.htm#Section10_05_013345]

 

 

Section 10.06. [a05-10355_1ex10d1.htm#Section10_06_013347]

Stay of Acceleration [a05-10355_1ex10d1.htm#Section10_06_013347]

 

 

 

iv

--------------------------------------------------------------------------------


 

Pricing Schedule

 

 

 

Schedule 2.16 [a05-10355_1ex10d1.htm#Schedule2_16_021515]

— [a05-10355_1ex10d1.htm#Schedule2_16_021515]

Existing Letters of Credit [a05-10355_1ex10d1.htm#Schedule2_16_021515]

 

 

 

 

 

Schedule 5.08 [a05-10355_1ex10d1.htm#Schedule5_08_021513]

— [a05-10355_1ex10d1.htm#Schedule5_08_021513]

Specified Affiliate Transactions [a05-10355_1ex10d1.htm#Schedule5_08_021513]

 

 

 

 

 

Schedule 5.09 [a05-10355_1ex10d1.htm#Schedule5_091_022735]

— [a05-10355_1ex10d1.htm#Schedule5_091_022735]

Existing Liens [a05-10355_1ex10d1.htm#Schedule5_091_022735]

 

 

 

 

 

Schedule 5.10 [a05-10355_1ex10d1.htm#Schedule5_10_022857]

— [a05-10355_1ex10d1.htm#Schedule5_10_022857]

Existing Indebtedness [a05-10355_1ex10d1.htm#Schedule5_10_022857]

 

 

 

 

 

Schedule 5.11 [a05-10355_1ex10d1.htm#Schedule5_11_023514]

— [a05-10355_1ex10d1.htm#Schedule5_11_023514]

Existing Investments [a05-10355_1ex10d1.htm#Schedule5_11_023514]

 

 

 

 

 

Exhibit A [a05-10355_1ex10d1.htm#Exhibita_023540]

— [a05-10355_1ex10d1.htm#Exhibita_023540]

Form of Note [a05-10355_1ex10d1.htm#Exhibita_023540]

 

 

 

 

 

Exhibit B [a05-10355_1ex10d1.htm#Exhibitb_023926]

— [a05-10355_1ex10d1.htm#Exhibitb_023926]

Form of Notice of Borrowing [a05-10355_1ex10d1.htm#Exhibitb_023926]

 

 

 

 

 

Exhibit C [a05-10355_1ex10d1.htm#Exhibitc_024301]

— [a05-10355_1ex10d1.htm#Exhibitc_024301]

Form of Opinion of Counsel for the Borrower
[a05-10355_1ex10d1.htm#Exhibitc_024301]

 

 

 

 

 

Exhibit D [a05-10355_1ex10d1.htm#Exhibitd_024525]

— [a05-10355_1ex10d1.htm#Exhibitd_024525]

Form of Opinion of Special Counsel for the Administrative Agent
[a05-10355_1ex10d1.htm#Exhibitd_024525]

 

 

 

 

 

Exhibit E [a05-10355_1ex10d1.htm#Exhibite_024713]

— [a05-10355_1ex10d1.htm#Exhibite_024713]

Form of Assignment and Assumption Agreement
[a05-10355_1ex10d1.htm#Exhibite_024713]

 

 

 

 

 

Exhibit F [a05-10355_1ex10d1.htm#Exhibitf_025457]

— [a05-10355_1ex10d1.htm#Exhibitf_025457]

Form of Extension Agreement [a05-10355_1ex10d1.htm#Exhibitf_025457]

 

 

 

 

 

Exhibit G [a05-10355_1ex10d1.htm#Exhibitg_025757]

— [a05-10355_1ex10d1.htm#Exhibitg_025757]

Form of Compliance Certificate [a05-10355_1ex10d1.htm#Exhibitg_025757]

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

AGREEMENT dated as of June 2, 2005 among BLYTH, INC. and PARTYLITE TRADING SA,
the LENDERS listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A. and LASALLE BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents:

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Acquisition” means an acquisition by the Company or any of its Consolidated
Subsidiaries of a company, a division, a location or a line of business or of
all or substantially all of the assets of any of the foregoing.

 

“Additional Lender” has the meaning set forth in Section 2.17.

 

“Adjusted Consolidated Net Worth” means at any date the sum of (i) Consolidated
Net Worth, determined as of such date, plus (ii) an amount equal to the
cumulative reduction in Consolidated Net Worth as a result of any Specified
Non-Cash Charges occurring after January 31, 2005.

 

“Adjusted LIBO Rate” means, with respect to any Euro-Currency Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders under the Loan Documents, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means, at any time, (a) with respect to any Person (including the
Company), any other Person that at such time directly or indirectly through one
or more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person (provided that no Lender shall be deemed to be an
Affiliate of either Borrower by reason of the relationship created by this

 

--------------------------------------------------------------------------------


 

Agreement), and (b) with respect to the Company, any Person beneficially owning
or holding, directly or indirectly, 20% or more of any class of voting or equity
interests of the Company or any of its Subsidiaries or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 20% or more of any class of voting or equity interests. 
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

 

“Agent” means the Administrative Agent or each of the Co-Syndication Agents, as
the context may require, and “Agents” means all of them.

 

“Alternative Currencies” means the Euro, Sterling, Yen or Swiss Francs; 
provided that any other currency (except Dollars) shall also be an Alternative
Currency if (i) the Company requests, by notice to the Lenders through the
Administrative Agent, that such currency be included as an additional
Alternative Currency for purposes of this Agreement, (ii) such currency is
freely transferable and is freely convertible into Dollars in the London foreign
exchange market, (iii) deposits in such currency are customarily offered to
banks in the London interbank market and (iv) no Lender shall have objected to
the inclusion of such currency as an Alternative Currency by notice to the
Company and the Administrative Agent given within five Euro-Currency Business
Days of such Lender’s receipt of the notice referred to in clause (i).

 

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
in accordance with the applicable Notice of Borrowing.

 

“Appeal Bond Lien” has the meaning set forth in the definition of Permitted
Liens.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Swingline Loans, its Swingline Lending Office.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Base Rate” means, for any day, a rate per annum equal to the greater of the
Prime Rate in effect on such day or the Federal Funds Rate in effect on such day
plus ½ of 1%.  Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Rate shall be effective from and including the effective date
of such change in the Prime Rate or the Federal Funds Rate.

 

2

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Syndicated Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or the provisions of Article 8.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or PLT, as the context may require, and their
respective successors, and “Borrowers” means both of the foregoing.  When used
in connection with a specific Loan, Borrowing or Letter of Credit, “the
Borrower” means the Borrower that is the borrower (or proposed borrower) of such
Loan or Borrowing or the account party (or proposed account party) for such
Letter of Credit.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Candle America” means Candle Corporation of America, a New York corporation.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable securities issued or directly and
unconditionally guaranteed by the United States Government or issued by any
agency or instrumentality thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of issuance
thereof; (b) obligations of a municipality, a state, a territory or a possession
of the United States, or any political subdivision of any of the foregoing or of
the District of Columbia as described in Section 103(a) of the Code if these
investments are rated at least AA- by S&P or its equivalent by another
nationally recognized credit rating agency or are secured, as to payments of
principal and interest, by a letter of credit provided by a financial
institution or by insurance provided by a bond insurance company whose debt is
rated at least AA- by S&P or its equivalent by another nationally recognized
credit rating agency; (c) commercial paper maturing no more than 270 days from
the date of acquisition thereof and, at the time of acquisition, rated at least
A-1 by S&P or at least P-1 by Moody’s; (d) investments in short term asset
management accounts offered by any bank described in clause (e) of this
definition for the purpose of investing in loans to a corporation (other than an
Affiliate of the Company or any of its Subsidiaries) organized under the laws of
the United States of America or any state thereof or the District of Columbia
and rated at least A-1 by S&P or at least P-1 by Moody’s; (e) certificates of
deposit or banks’ acceptances maturing within one year from the date of
acquisition thereof issued by any bank or trust company organized under the laws
of the United States of America or any state thereof or the District of Columbia
having unimpaired capital, surplus and undivided profits of not less than
$250,000,000 and (f) tax exempt and tax advantaged auction rate

 

3

--------------------------------------------------------------------------------


 

products issued by financial institutions and rated at least AA- by Standard &
Poor’s Ratings Services or its equivalent by another nationally recognized
credit rating agency.

 

“CCW” means Candle Corporation Worldwide, Inc., a Delaware corporation.

 

“Closing Date” means the date on or after the Effective Date on which all of the
conditions specified in Section 3.01 shall have been satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Commitment” means (i) with respect to each Lender listed on the signature pages
hereto, the amount set forth opposite its name on such signature pages, (ii)
with respect to any Additional Lender, the amount of the Commitment assumed by
it pursuant to Section 2.17 and (iii) with respect to any Assignee, the amount
of the transferor Lender’s Commitment assigned to it pursuant to Section 9.06,
in each case as such amount may be changed from time to time pursuant to Section
2.08, Section 2.17 or Section 9.06(c); provided that, if the context so
requires, the term “Commitment” means the obligation of a Lender to extend
credit up to such amount to the Borrowers hereunder.

 

“Company” means Blyth, Inc., a Delaware corporation, and its successors.

 

“Company’s 2005 Form 10-K” means the Company’s annual report on Form 10-K for
the fiscal year ended January 31, 2005, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.

 

“Consolidated Assets” means at any date the consolidated assets of the Company
and its Consolidated Subsidiaries determined as of such date.

 

“Consolidated Debt” means at any date the Indebtedness of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in the determination
thereof, interest expense, depreciation and amortization expense and provision
for income taxes.  Consolidated EBITDA for any four-quarter period will be
adjusted on a historical pro forma basis to reflect any Acquisition closed
during such period as if such Acquisition had been closed on the first day of
such period.

 

“Consolidated Net Income” for any period means the consolidated net income of
the Company and its Consolidated Subsidiaries determined on a

 

4

--------------------------------------------------------------------------------


 

consolidated basis for such period, excluding the effect of any Specified
Non-Cash Charges occurring after January 31, 2005.

 

“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries, determined as of such date.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Co-Syndication Agents” means, collectively, Bank of America, N.A. and LaSalle
Bank, National Association, each in its capacity as a Co-Syndication Agent under
the Loan Documents.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Dollar Amount” means, at any time:

 

(i)            with respect to any Dollar-Denominated Loan, the principal amount
thereof then outstanding;

 

(ii)           with respect to any Letter of Credit Liabilities denominated in
Dollars, the face amount thereof at such time; and

 

(iii)          with respect to any Alternative Currency Loan or any Letter of
Credit Liabilities denominated in an Alternative Currency, the principal or face
amount thereof then outstanding in the relevant Alternative Currency, converted
to Dollars in accordance with Section 2.18.

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars in accordance
with the applicable Notice of Borrowing.

 

“Dollars” and the sign “$” mean lawful money of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.09.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Euro” means the single currency of the Participating Member States.

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Borrowing or Alternative
Currency Loan for which funds are to be paid or made available in such
Alternative Currency on such day, in which case such day shall not be a
Euro-Currency Business Day unless commercial banks are open for international
business (including dealings in deposits in such Alternative Currency) in both
London and the place where such funds are to be paid or made available.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means a Syndicated Loan which is either a Euro-Dollar Loan
or an Alternative Currency Loan.

 

“Euro-Currency Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

 

6

--------------------------------------------------------------------------------


 

“Euro-Currency Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of an Adjusted LIBO Rate.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Euro-Dollar Loan” means a Syndicated Loan denominated in Dollars which bears
interest at a Euro-Currency Rate pursuant to the applicable Notice of Borrowing
or Notice of Interest Rate Election.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Credit Facility” means the revolving credit agreement dated as of
August 5, 2002, in the original amount of $200,000,000, among the Company, the
lenders parties thereto, and the agents parties thereto, as amended to the
Effective Date.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Domestic Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Quarter” means a consolidated fiscal quarter of the Company and its
Subsidiaries ending on a Quarterly Date.

 

“Fiscal Year” means the consolidated fiscal year of the Company and its
Subsidiaries ending on January 31 of each calendar year.

 

“Fixed Rate Loans” means Euro-Currency Loans or Swingline Loans (excluding
Swingline Loans bearing interest at the Base Rate) or any combination of the
foregoing.

 

“Foreign Subsidiary” means any Subsidiary organized outside the United States
and conducting substantially all its business outside the United States.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

7

--------------------------------------------------------------------------------


 

(a)           the government of

 

(i)            the United States of America or any State or other political
subdivision thereof, or

 

(ii)           any jurisdiction in which the Borrower or any of its Subsidiaries
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Borrower or any of its Subsidiaries, or

 

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Currency Loans to the same Borrower denominated in the same currency and
having the same Interest Period at such time, provided that, if a Committed Loan
of any particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been if it had not been so converted or made.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such indebtedness or obligation or any property
constituting security therefore;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

8

--------------------------------------------------------------------------------


 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)           its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding (i) accounts payable arising in the ordinary
course of business and (ii) contingent purchase price obligations and other
earnout obligations of the Company and/or its Subsidiaries to the extent such
obligations are not required to be included as indebtedness on the face of the
Company’s consolidated balance sheet in accordance with GAAP, but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);

 

(c)           all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 

(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); provided that for purposes of the definition of “Consolidated Debt”,
contingent liabilities in respect of undrawn amounts under letters of credit
shall be excluded;

 

(f)            Swaps of such Person, but excluding for purposes of Section 5.10,
Swaps entered into the ordinary course of business for the purpose of managing
interest expense or foreign currency exposure; and

 

(g)           any Guaranty of such Person with respect to liabilities of a type
described in any clauses (a) through (f) hereof.

 

9

--------------------------------------------------------------------------------


 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof not withstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Insured Judgment Amounts” shall mean that part, if any, of any and all
judgments rendered against the Company and/or any of its Subsidiaries that are
covered by insurance issued by a financially responsible insurer(s) who has not
denied coverage.

 

“Interest Period” means: (1) with respect to each Euro-Currency Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice, provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day for the relevant currency shall be extended to the
next succeeding Euro-Currency Business Day for such currency unless such
Euro-Currency Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Euro-Currency Business Day for
such currency;

 

(b)           any Interest Period which begins on the last Euro-Currency
Business Day for the relevant currency in a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to clause (c) below, end on the last
Euro-Currency Business Day for the relevant currency in a calendar month; and

 

(c)           any Interest Period which would otherwise end after the
Termination Date for the relevant currency shall end on such Termination Date;
and

 

(2)           with respect to each Swingline Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing and ending
such number of days thereafter (but not more than 7 days) as the Borrower may
elect in such notice; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (b) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

 

10

--------------------------------------------------------------------------------


 

(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
securities of any other Person (other than a Person that, prior to such purchase
or acquisition, was a Subsidiary of the Borrower), (b) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of the Company from any Person other than the Company or any of its
Subsidiaries, of any equity securities of such Subsidiary, or (c) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Company or any
of its Subsidiaries to any other Person other than a Subsidiary of the Company,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investments.  A guaranty by the Company or any
Subsidiary of Indebtedness of the Company or any Subsidiary shall not be deemed
an Investment hereunder.

 

“ISP” has the meaning set forth in Section 2.15(h).

 

“Issuing Lender” means JPMCB and any other Lender that may agree to issue
letters of credit hereunder, in each case as issuer of a Letter of Credit
hereunder.

 

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

 

“Lender” means each Person listed on the signature pages hereof as a Lender,
each Additional Lender or Assignee which becomes a Lender pursuant to Section
2.17 or Section 9.06(c), and their respective successors.

 

“Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.15.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Debt at such
date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

11

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Euro-Currency Loan for any Interest
Period, the rate appearing on the Screen at approximately 11:00 a.m., London
time, two Euro-Currency Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars or the relevant Alternate Currency
with a maturity comparable to such Interest Period.  In the event that such rate
is not available for such currency at such time for any reason, then the “LIBO
Rate” with respect to such Euro-Currency Loan for such Interest Period shall be
the rate at which deposits of the relevant currency with a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Euro-Currency Business Days
prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person.

 

“Loan” means a Syndicated Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement and the Notes.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under the Loan Documents or (c) the validity or
enforceability of any Loan Document.

 

“Material Subsidiary” means, at any time, (i) PLT and (ii) any other Subsidiary
of the Company having consolidated assets at such time in an amount equal to or
greater than 10% of Consolidated Net Worth at such time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to such
corporation’s business of rating debt securities.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“New Acquisition Subsidiary” shall mean any Subsidiary formed by the Company (or
by another Subsidiary of the Company) after the date of this Agreement for the
purpose of consummating an acquisition of assets or

 

12

--------------------------------------------------------------------------------


 

business(es) of another Person (such a Person, a “Related New Acquisition
Entity”).

 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay its Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Person delivering such certificate whose
responsibilities extend to the subject matter of such certificate.

 

“Other Liens” has the meaning set forth in Section 5.09(g).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

 

“PartyLite” means PartyLite Gifts, Inc., a Delaware corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Liens” means:

 

(a)           Liens for current taxes, assessments or governmental charges which
are not delinquent or remain payable without penalty, or the validity of which
is being contested in good faith by appropriate proceedings and for which
adequate reserves or other appropriate provisions are maintained on the books of
the Company or any of its Subsidiaries in accordance with GAAP, provided that
any right to seizure, levy, attachment, sequestration, foreclosure or
garnishment with respect to such property by reason of such Lien has not
matured, or has been and continues to be effectively enjoined or stayed;

 

(b)           nonconsensual Liens, such as landlord liens and Liens of carriers,
workmen, repairmen, warehousemen, mechanics and materialmen, imposed by
operation of law, in each case incurred in the ordinary course of business and
securing obligations that are not overdue or securing obligations that are
overdue

 

13

--------------------------------------------------------------------------------


 

that are being contested in good faith by appropriate proceedings and (with
respect to any such obligations that are overdue) for which adequate reserves or
other appropriate provisions are maintained on the books of the Company or any
of its Subsidiaries in accordance with GAAP, provided that any right to seizure,
levy, attachment, sequestration, foreclosure or garnishment with respect to such
property by reason of such Lien has not matured, or has been and continues to be
effectively enjoined or stayed;

 

(c)           Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or
securing liability to insurance carriers under insurance and other types of
social security, or securing liability to insurance carriers under insurance or
self-insurance arrangements, or obtaining utility service or to secure the
performance of tenders, statutory obligations, surety and appeal bonds (provided
that no Liens securing any appeal or similar bond in connection with any
litigation or other legal proceeding (an “Appeal Bond Lien”) shall constitute
Permitted Liens to the extent the sum of (i) the aggregate amount secured
thereby (exclusive of Insured Judgment Amounts) plus without duplication (ii)
the amount (exclusive of Insured Judgment Amounts) secured by Liens permitted by
paragraph (e) below exceeds $20,000,000 at any one time), bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) in each case (except in the case of Appeal Bond Liens) incurred in the
ordinary course of business and securing obligations that are not overdue or
securing obligations that are overdue that are being contested in good faith by
appropriate proceedings and (with respect to any such obligations that are
overdue) for which adequate reserves or other appropriate provisions are
maintained on the books of the Company or any of its Subsidiaries in accordance
with GAAP, provided that any right to seizure, levy, attachment, sequestration,
foreclosure or garnishment with respect to such property by reason of such Lien
has not matured, or has been and continues to be effectively enjoined or stayed;

 

(d)           easements, rights-of-way, restrictions, minor defects,
encroachments or irregularities in title and other similar charges or
encumbrances not interfering in any Material respect with the ordinary conduct
of the business of the Company or any of its Subsidiaries; and

 

(e)           Liens arising out of or in connection with any litigation or other
legal proceeding, the time for the appeal or petition for rehearing of which
shall not have expired or which is being contested in good faith by appropriate
proceedings and for which adequate reserves or other appropriate provisions are
maintained on the books of the Company or any of its subsidiaries in accordance
with GAAP, provided that any right to seizure, levy, attachment, sequestration,
foreclosure or garnishment with respect to such property by reason of such Lien
has not matured, or has been and continues to be effectively enjoined or stayed;
and provided further that no such Liens shall be Permitted Liens to the extent
that the sum of (i) the aggregate amount secured thereby (exclusive of Insured

 

14

--------------------------------------------------------------------------------


 

Judgment Amounts) plus without duplication (ii) the amount (exclusive of Insured
Judgment Amounts) secured by any Appeal Bond Liens exceeds $20,000,000 at any
one time.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the proceeding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any of its ERISA
Affiliates or with respect to which the Company or any of its ERISA Affiliates
may have any liability.

 

“PLT” means PartyLite Trading SA, a Swiss company, and an indirect wholly-owned
subsidiary of the Company.

 

“PLT Sublimit” means $100,000,000.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Quarterly Date” means each January 31, April 30, July 31 and October 31,
commencing with July 31, 2005.

 

“Regulation D” means Regulation D of the Board, as in effect from time to time,
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as in effect from time to time,
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as in effect from time to time,
and all official rulings and interpretations thereunder or thereof.

 

15

--------------------------------------------------------------------------------


 

“Related New Acquisition Entity” has the meaning set forth in the definition of
New Acquisition Subsidiary.

 

“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate Dollar Amount of the Loans
and the Letter of Credit Liabilities.

 

“Responsible Officer” means any Senior Financial Officer and any other executive
officer of the Borrower with responsibility for the administration of the
relevant portion of this Agreement.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“Robert B. Goergen and Family” shall mean (i) Robert B. Goergen, (ii) any other
member of the immediate family of Robert B. Goergen and their spouses, (iii) any
descendants (including by adoption) of any Person described in clauses (i) and
(ii), (iii) any trusts for the primary benefit of, or partnerships, limited
liability companies or other entities primarily controlled by, any Persons
described in clauses (i)-(iii), and/or (iv) charitable trusts and foundations
whose direction is controlled by Person(s) described in clauses (i)-(iii).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to its business of rating debt securities.

 

“SEC” means the Securities and Exchange Commission and any successor thereto.

 

“Screen” means (a) with respect to Dollar-Denominated Loans, Telerate Page 3750
and (b) with respect to Alternative Currency Loans, the Telerate Page selected
by the Administrative Agent that displays rates for interbank deposits in the
appropriate Alternative Currency or, in the case of either (a) or (b), any
successor or substitute Telerate Page or any successor to or substitute source
for such rates, providing rate quotations comparable to those currently provided
on such Telerate Page, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in the London interbank market.

 

“Senior Financial Officer” means as to any Person, the chief financial officer,
principal accounting officer, treasurer or comptroller of such Person.

 

“Specified Non-Cash Charges” means (i) any non-cash charges as a result of SFAS
141 or SFAS 142 issued by the Financial Accounting Standards Board and (ii) any
other extraordinary non-cash charges.

 

16

--------------------------------------------------------------------------------


 

“Spot Rate” means, at any date, the Administrative Agent’s spot buying rate for
the relevant Alternative Currency against Dollars as of approximately 11:00 A.M.
(London time) on such date.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is a number
one minus the aggregate maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject, with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Euro-Currency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture of more
than 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumptions that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Swingline Lender” means JPMCB, and its successors.

 

17

--------------------------------------------------------------------------------


 

“Swingline Lending Office” means, as to the Swingline Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Swingline Lending Office) or such other
office as such Lender may hereafter designate as its Swingline Lending Office by
notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.01(b).

 

“Swingline Takeout Loan” means a Base Rate Loan made pursuant to Section 2.16.

 

“Swiss Francs” means the lawful currency of the Union of Switzerland.

 

“Syndicated Loan” means a Loan made by a Lender pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Syndicated
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 

“Termination Date” means June 2, 2010, or such later date to which the
Termination Date may be extended pursuant to Section 2.01(c), or if any such day
is not a Euro-Currency Business Day for the relevant currency, the next
preceding Euro-Currency Business Day for such currency.  Unless the context
otherwise requires, references to the Termination Date are to the Termination
Date determined with reference to Loans denominated in Dollars.

 

“UCP” has the meaning set forth in Section 2.15(h).

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unrefunded Swingline Loans” has the meaning set forth in Section 2.16(b).

 

“Wholly-Owned Subsidiary” means, at any time, with respect to any Person, any
Subsidiary of such Person one hundred percent (100%) of all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of such Person and such Person’s other Wholly-Owned
Subsidiaries at such time.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally

 

18

--------------------------------------------------------------------------------


 

accepted accounting principles as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any covenant in Article 5 to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend Article 5 for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders.

 

Section 1.03.  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the same Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8), are denominated in the same currency and, except in the
case of Base Rate Loans, have the same initial Interest Period.  Borrowings are
classified for purposes of this Agreement either by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar
Borrowing or a Swingline Borrowing (excluding any such Borrowing consisting of
Swingline Loans bearing interest at the Base Rate), and a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by reference to the
provisions of Article 2 under which participation therein is determined (i.e., a
“Syndicated Borrowing” is a Borrowing under Section 2.01(a) in which all Lenders
participate in proportion to their Commitments, while a “Swingline Borrowing” is
a Borrowing under Section 2.01(b)).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments to Lend.  (a) Syndicated Loans.  During the Revolving
Credit Period each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans to either Borrower from time to time in
amounts such that the aggregate Dollar Amount of Committed Loans by such Lender,
together with the Dollar Amount of its Letter of Credit Liabilities and its
participating interests or obligations to purchase participations in any
Swingline Loans, shall at no time exceed the amount of its Commitment.  The
aggregate Dollar Amount of each Borrowing under this subsection (other than a
Swingline Takeout Borrowing) shall be (i) in the case of a Base Rate Borrowing,
a minimum of $1,000,000 or any larger multiple of $500,000 (except that any such
Borrowing may be in the aggregate amount available to the Borrower in accordance
with Section 3.02) or (ii) in the case of a Euro-Currency

 

19

--------------------------------------------------------------------------------


 

Borrowing, a minimum of $2,000,000 or, in the case of Dollar-Denominated Loans,
any larger multiple of $500,000.  Each Borrowing under this subsection shall be
made from the several Lenders ratably in proportion to their respective
Commitments.  Within the foregoing limits, either Borrower may borrow under this
Section, repay, or to the extent permitted by Section 2.11, prepay Loans and
reborrow at any time during the Revolving Credit Period under this Section.

 

(b)           Swingline Loans.  From time to time prior to the Termination Date,
the Swingline Lender agrees, on the terms and conditions set forth in this
Agreement, to make loans denominated in Dollars to either Borrower pursuant to
this subsection from time to time in amounts such that (i) the aggregate Dollar
Amount of its Committed Loans at any one time outstanding together with its
Letter of Credit Liabilities shall not exceed the amount of its Commitment, (ii)
the aggregate Dollar Amount of Swingline Loans at any time outstanding shall not
exceed $15,000,000 and (iii) the number of Swingline Loans outstanding at any
time shall not be greater than five.  Within the foregoing limits, either
Borrower may borrow under this subsection, repay or, to the extent permitted by
Section 2.11, prepay Loans and reborrow at any time during the Revolving Credit
Period under this subsection; provided that the proceeds of a Swingline
Borrowing may not be used, in whole or in part, to refund any prior Swingline
Borrowing.  Each Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $100,000 or any larger multiple thereof (except that any
such Borrowing may be in the aggregate amount available in accordance with
Section 3.02).

 

(c)           Extension.  The Termination Date may be extended, in the manner
set forth in this Section 2.01(c), on June 2, 2006 and on each anniversary of
such date which falls not less than one year prior to the Termination Date as
theretofore extended (an “Extension Date”), for a period of one year after the
date on which the Termination Date would otherwise have occurred.  If the
Company wishes to request an extension of the Termination Date to be effective
on any Extension Date, it shall give written notice to that effect to the
Administrative Agent not less than 45 nor more than 90 days prior to such
Extension Date, whereupon the Administrative Agent shall notify each of the
Lenders of such notice.  Each Lender will respond to such request, whether
affirmatively or negatively, within 30 days.  If all Lenders shall have
responded affirmatively to such a request, then, subject to receipt by the
Administrative Agent of counterparts of an Extension Agreement in substantially
the form of Exhibit F duly completed and signed by all of the parties hereto,
the Termination Date shall be extended, effective on such Extension Date, for a
period of one year to the date stated in such Extension Agreement.  If Lenders
holding less than all but more than 75% of the aggregate Commitments shall have
responded affirmatively to such a request, then the Company shall have the right
prior to the Extension Date to replace all, but not less than all, of the
Lenders that did not respond affirmatively with an Assignee or Assignees (which
may be one or more of the other Lenders) that will purchase the Loans and assume
the Commitment and Letter of Credit Liabilities of the Lenders that did not
respond affirmatively and extend the Termination Date as requested,

 

20

--------------------------------------------------------------------------------


 

and, upon consummation of the assignments pursuant to Section 9.06 promptly
followed by the receipt by the Administrative Agent of counterparts of an
Extension Agreement substantially in the form of Exhibit F duly completed and
signed by all of the parties hereto, the Termination Date shall be extended,
effective on such Extension Date, for a period of one year to the date stated in
such Extension Agreement.

 

Section 2.02.  Method of Borrowing.  The Borrower shall give the Administrative
Agent telephonic notice with the information required described in clauses (a) -
(e) below, followed promptly by a written notice substantially in the form of
Exhibit B (a “Notice of Borrowing”) not later than 12:00 Noon (New York City
time) on (x) the date of each Base Rate Borrowing or Swingline Borrowing, (y)
the third Euro-Dollar Business Day before each Euro-Dollar Borrowing and (z) the
fourth Euro-Currency Business Day before each Euro-Currency Borrowing in an
Alternative Currency, specifying:

 

(a)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Swingline Borrowing or a Euro-Currency
Business Day for the relevant currency in the case of a Euro-Currency Borrowing;

 

(b)           the currency and aggregate amount (in such currency) of such
Borrowing;

 

(c)           whether the Loans comprising such Borrowing are to be Swingline
Loans or Syndicated Loans;

 

(d)           in the case of a Syndicated Borrowing, whether the Loans
comprising such Borrowing are to bear interest initially at the Base Rate or a
Euro-Currency Rate; and

 

(e)           in the case of a Fixed Rate Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

 

Section 2.03.  Notice to Lenders; Funding of Loans.  (a)  Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the contents thereof and of such Lender’s ratable share (if any) of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

 

(b)           On the date of each Borrowing, each Lender participating therein
shall:

 

(i)    if such Borrowing is to be made in Dollars, make available its share of
such Borrowing in Dollars not later than 2:00 P.M. (New York

 

21

--------------------------------------------------------------------------------


 

City time), in Federal or other funds immediately available, to the
Administrative Agent at its principal office in New York City; or

 

(ii)   if such Borrowing is to be made in an Alternative Currency, make
available its share of such Borrowing in such Alternative Currency (in such
funds as may then be customary for the settlement of international transactions
in such Alternative Currency) to the account of the Administrative Agent at such
time and place as shall have been notified by the Administrative Agent to the
Lenders by at least two Euro-Currency Business Days’ notice.  Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

 

(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.03(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Lender shall not have so made such share
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate (if such Borrowing
is in Dollars) or the applicable Adjusted LIBO Rate (if such Borrowing is in an
Alternative Currency).  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.

 

Section 2.04.  Registry; Notes.  (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender and each repayment of any Loan made by such
Lender.  Any such recordation by the Administrative Agent on the Register shall
be presumptively correct, absent manifest error.  Failure to make any such
recordation, or any error in such recordation, shall not affect any Borrower’s
obligations hereunder.

 

(b)           Each Borrower hereby agrees that, promptly upon the request of any
Lender at any time, such Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by such Borrower and
payable to the order of such Lender and representing the obligation of such
Borrower to pay the unpaid principal amount of all Loans made to such Borrower

 

22

--------------------------------------------------------------------------------


 

by such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.

 

(c)           Each Lender shall record the date, amount and maturity of each
Loan made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and each Lender receiving a Note pursuant to this
Section, if such Lender so elects in connection with any transfer or enforcement
of any Note, may endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that neither the failure of such Lender to make any
such recordation or endorsement nor any error therein shall affect the
obligations of any Borrower hereunder or under the Notes.  Such Lender is hereby
irrevocably authorized by each Borrower so to endorse any Note and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.

 

Section 2.05.  Maturity of Loans.  (a) Each Syndicated Loan shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

 

(b)           Each Swingline Loan included in any Swingline Borrowing shall
mature, and the principal amount thereof shall be due and payable on the last
day of the Interest Period applicable to such Borrowing.

 

Section 2.06.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate for
such day.  Such interest shall be payable in arrears at maturity and on each
Quarterly Date prior to maturity.  Any overdue principal of or overdue interest
on any Base Rate Loan (and any other overdue amount for which no other rate of
interest is specified herein) shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.

 

(b)           Each Euro-Currency Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Currency Margin for
such day plus the Adjusted LIBO Rate applicable to such Interest Period.  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

(c)           Any overdue principal of or interest on any Euro-Currency Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the higher of (i) the sum of 2% plus the Euro-Currency Margin for
such day plus the Adjusted LIBO Rate applicable to such Loan at the date such
payment was due and (ii) the sum of 2% plus the Euro-Currency Margin for such

 

23

--------------------------------------------------------------------------------


 

day plus the quotient obtained (rounded upward, if necessary, to the next higher
1/100 of 1%) by dividing (x) the rate per annum at which one day (or, if such
amount due remains unpaid more than three Euro-Currency Business Days, then for
such other period of time not longer than three months as the Administrative
Agent may select) deposits in the relevant currency in an amount approximately
equal to such overdue payment are offered by the Administrative Agent in the
London interbank market for the applicable period determined as provided above
by (y) 1.00 minus the Statutory Reserve Rate.

 

(d)           Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the Base Rate for such day or such other
rate as may be from time to time determined by mutual agreement between the
Swingline Lender and the Borrower.  Any interest on any Swingline Loans shall be
payable on each Quarterly Date and on the Termination Date.  Any overdue
principal of or interest on any Swingline Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.

 

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the participating Lenders of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

 

Section 2.07.  Fees.  (a) The Company shall pay to the Administrative Agent for
the account of the Lenders a facility fee in Dollars at the Facility Fee Rate
(determined daily in accordance with the Pricing Schedule).  Such facility fee
shall accrue (i) from and including the Effective Date to but excluding the date
of termination of the Commitments in their entirety, on the daily aggregate
amount of the Commitments (whether used or unused) and (ii) from and including
such date of termination to but excluding the date the Loans and Letter of
Credit Liabilities shall be repaid in their entirety, on the daily aggregate
Dollar Amount of Loans and Letter of Credit Liabilities.  Such facility fee
shall be allocated among the Lenders ratably in proportion to their Commitments;
provided that any facility fee accruing after the Commitments terminate in their
entirety shall be allocated among the Lenders ratably in proportion to the
outstanding Dollar Amounts of their respective Loans and Letter of Credit
Liabilities.

 

(b)           The Borrower shall pay to the Administrative Agent for the account
of the Lenders ratably a letter of credit fee in Dollars accruing daily on the
aggregate Dollar Amount then available for drawing under all outstanding Letters
of Credit at the LC Fee Rate (determined daily in accordance with the Pricing
Schedule) and shall pay to each Issuing Lender fees in the amounts and at the
times as may be mutually agreed from time to time by the Company and such
Issuing Lender.

 

24

--------------------------------------------------------------------------------


 

(c)           Accrued fees under Section 2.07(a) and Section 2.07(b) shall be
payable quarterly in arrears on each Quarterly Date and on the date of
termination of the Commitments in their entirety (and, if later, the date the
Loans and Letter of Credit Liabilities shall be repaid in their entirety).

 

Section 2.08.  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably reduce from time to time by an aggregate amount of $2,000,000 or
a larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the aggregate Dollar Amount of Loans and Letter of Credit Liabilities.

 

Section 2.09.  Method of Electing Interest Rates.  (a) The Dollar-Denominated
Loans included in each Syndicated Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Dollar-Denominated Loans (subject
in each case to the provisions of Article 8 and Section 2.09(d)), as follows:

 

(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii)   if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, subject to Section 2.13 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 12:00 Noon (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected if such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans, provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $2,000,000 or any larger multiple of $500,000.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)    the Group of Loans (or portion thereof) to which such notice applies;

 

25

--------------------------------------------------------------------------------


 

(ii)   the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.09(a) above;

 

(iii)  if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

(iv)  if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.09(a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.  If no Notice of Interest Rate Election
is timely received prior to the end of an Interest Period for any Group of
Euro-Dollar Loans, the Borrower shall be deemed to have elected that such Group
be converted to Base Rate Loans as of the last day of such Interest Period.

 

(d)           The Borrower shall not be entitled to elect to convert any
Syndicated Loans to, or continue any Syndicated Loans for an additional Interest
Period as,  Euro-Dollar Loans if (i) the aggregate principal amount of any Group
of Euro-Dollar Loans created or continued as a result of such election would be
less than $2,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.

 

(e)           The initial Interest Period for each Group of Alternative Currency
Loans shall be specified by the Borrower in the applicable Notice of Borrowing. 
The Borrower may specify the duration of each subsequent Interest Period
applicable to such Group of Loans by delivering to the Administrative Agent, not
later than 12:00 Noon (New York City time) on the fourth Euro-Currency Business
Day before the end of the immediately preceding Interest Period, a notice
specifying the Group of Loans to which such notice applies and the duration of
such subsequent Interest Period (which shall comply with the provisions of the
definition of Interest Period).  Such notice may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the Dollar Amounts of the portion to which such notice
applies, and the remaining portion to which it does not apply, are each at least
$2,000,000.  If no such Notice of Interest Rate Election is timely received by
the Administrative Agent before the end of any applicable Interest Period, the
Borrower shall be deemed to have elected that the subsequent Interest Period for

 

26

--------------------------------------------------------------------------------


 

such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).

 

Section 2.10.  Scheduled Termination of Commitments.  The Commitments shall
terminate on the Termination Date, and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on the Termination Date.

 

Section 2.11.  Optional Prepayments.  (a) Subject in the case of any Fixed Rate
Loan to Section 2.13, the Borrower may (i) with notice by 12:00 Noon (New York
City time) on the date of such prepayment, prepay any Group of Base Rate Loans
or any Swingline Borrowing, in each case in whole at any time, or from time to
time in part in a minimum aggregate Dollar Amount of $1,000,000 ($100,000 in the
case of a Swingline Borrowing) or any larger multiple of $500,000 ($100,000 in
the case of a Swingline Borrowing), or (ii) upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent, prepay any Group of
Euro-Currency Loans in whole at any time, or from time to time in part in a
minimum aggregate Dollar Amount of $2,000,000 or, in the case of
Dollar-Denominated Loans, any larger multiple of $500,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Group or Borrowing.

 

(b)           Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Borrower.

 

Section 2.12.  General Provisions as to Payments.  (a) The Borrowers shall make
each payment of principal of, and interest on, the Dollar-Denominated Loans and
of fees hereunder, not later than 2:00 P.M. (New York City time) on the date
when due, in Federal or other funds immediately available, to the Administrative
Agent at its principal office in New York City.  Each payment of principal of,
and interest on, the Alternative Currency Loans shall be made in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency, for the account of
the Administrative Agent at such time and at such place as shall have been
notified by the Administrative Agent to the Borrower and the Lenders by at least
two Domestic Business Days’ notice.  Each such payment shall be made
irrespective of any set-off, counterclaim or defense to payment which might in
the absence of this provision be asserted by any Borrower against the
Administrative Agent or any Lender.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.  Whenever any payment of
principal of, or interest on, the Base Rate Loans, Swingline Loans or Letter of
Credit Liabilities or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business

 

27

--------------------------------------------------------------------------------


 

Day.  Whenever any payment of principal of, or interest on, the Euro-Currency
Loans shall be due on a day which is not a Euro-Currency Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day unless such Euro-Currency Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Currency Business Day.  If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.  Each Borrower hereby authorizes and directs the
Administrative Agent (upon receipt of oral or written direction by such
Borrower) to debit any account maintained by such Borrower with the
Administrative Agent to pay when due any amounts required to be paid from time
to time under this Agreement.

 

(b)           Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at (i) the Federal Funds Rate (if such
amount was distributed in Dollars) or (ii) the rate per annum at which one day
deposits in the relevant currency are offered to the Administrative Agent in the
London interbank market for such day (if such amount was distributed in an
Alternative Currency).

 

Section 2.13.  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Euro-Dollar Loan is converted or
continued (pursuant to Article 2, Article 6 or Article 8 or otherwise) on any
day other than the last day of an Interest Period applicable thereto, or the
last day of an applicable period fixed pursuant to Section 2.06(c), or if the
Borrower fails to borrow, prepay, convert or continue any Fixed Rate Loans after
notice has been given to any Lender in accordance with Section 2.03, Section
2.11(b) or Section 2.09(c), the Borrower shall reimburse each Lender within 15
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, convert or continue,
provided that such Lender shall have delivered to the Borrower and the
Administrative Agent a certificate as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error if
prepared reasonably and in good faith.

 

28

--------------------------------------------------------------------------------


 

Section 2.14.  Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

Section 2.15.  Letters of Credit.  (a) Subject to the terms and conditions
hereof, the Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars or in an Alternative Currency from time to time before
the tenth day before the Termination Date upon the request of either Borrower;
provided that, immediately after each Letter of Credit is issued (i) the
aggregate Dollar Amount of Loans and Letter of Credit Liabilities shall not
exceed the aggregate amount of the Commitments and (ii) the aggregate Dollar
Amount of Letter of Credit Liabilities shall not exceed $30,000,000.  At the
Company’s election the named account party in any Letter of Credit requested by
it may be the Company and/or any of its Subsidiaries, provided, that, regardless
of who is so named as account party, the Company shall remain fully and solely
liable for all obligations hereunder with respect to all Letters of Credit
requested by it.  Upon the date of issuance by the Issuing Lender of a Letter of
Credit, the Issuing Lender shall be deemed, without further action by any party
hereto, to have sold and granted to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have purchased and
acquired from the Issuing Lender, a participation in such Letter of Credit and
the related Letter of Credit Liabilities in the proportion their respective
Commitments bear to the aggregate Commitments.

 

On the Closing Date, if all of the conditions set forth in Article 3 (other than
the receipt by the Issuing Lender of a Notice of Issuance) shall be satisfied,
each of the letters of credit outstanding under the Existing Credit Facility and
identified on Schedule 2.16 (the “Existing Letters of Credit”) shall be deemed
to be Letters of Credit for all purposes hereof, and the Issuing Lender shall be
deemed, without further action by any party hereto, to have sold and granted to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased and acquired from the Issuing Lender, a
participation in each of the Existing Letters of Credit and the related Letter
of Credit Liabilities in the proportion their respective Commitments bear to the
aggregate Commitments.

 

(b)                                 The Borrower shall give the Issuing Lender
notice at least three Domestic Business Days prior to the requested issuance of
a Letter of Credit specifying the date such Letter of Credit is to be issued,
and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby (such notice, including any such notice
given in connection with the extension of a Letter of Credit, a “Notice of
Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.  The issuance by the Issuing
Lender of each Letter of Credit shall, in addition to the

 

29

--------------------------------------------------------------------------------


 

conditions precedent set forth in Article 3, be subject to the conditions
precedent that such Letter of Credit shall be in such form and contain such
terms as shall be satisfactory to the Issuing Lender and that the Borrower shall
have executed and delivered such other instruments and agreements relating to
such Letter of Credit as the Issuing Lender shall have reasonably requested. 
The Borrower shall also pay to the Issuing Lender for its own account issuance,
drawing, amendment and extension charges in the amounts and at the times as
agreed between the Borrower and the Issuing Lender.  The extension or renewal of
any Letter of Credit shall be deemed to be an issuance of such Letter of Credit,
and if any Letter of Credit contains a provision pursuant to which it is deemed
to be extended unless notice of termination is given by the Issuing Lender, the
Issuing Lender shall timely give such notice of termination if either (i) the
conditions to issuance of such Letter of Credit (other than receipt of a Notice
of Issuance) are to the knowledge of the Issuing Lender not met with respect to
such extension or (ii) the term of the extended Letter of Credit is not
permitted under Section 2.15(c).

 

(c)                                  No Letter of Credit shall have a term
extending or be so extendible beyond the fifth Domestic Business Day preceding
the Termination Date.  If the extension of a Letter of Credit would otherwise
extend the term of such Letter of Credit beyond the fifth Domestic Business Day
preceding the Termination Date, the Borrower and the Issuing Lender may
nonetheless agree to so extend such Letter of Credit on mutually acceptable
terms; provided that the extended Letter of Credit shall thereupon cease to be a
Letter of Credit hereunder and the other Lenders shall have no obligations
hereunder with respect thereto.

 

(d)                                 Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Lender shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each other Lender as to the amount
to be paid as a result of such demand or drawing and the payment date.  The
Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse the Issuing Lender for any amounts paid by the Issuing Lender upon any
drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind.  All such amounts paid by the Issuing Lender and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus (i) in the
case of amounts denominated in Dollars, the Base Rate for such day and (ii) in
the case of amounts denominated in an Alternative Currency, the sum of the
Euro-Currency Margin for such day plus the rate per annum at which one day
deposits in the relevant currency in an amount approximately equal to such
unpaid amount are offered by the Issuing Lender in the London interbank market. 
In addition, each Lender will pay to the Administrative Agent, for the account
of the Issuing Lender, immediately upon the Issuing Lender’s demand at any time
during the period commencing after such drawing until reimbursement therefor in
full by the Borrower, an amount equal to such Lender’s ratable share of such
drawing (in proportion to its participation therein), together with interest on
such amount for each day from the date of the

 

30

--------------------------------------------------------------------------------


 

Issuing Lender’s demand for such payment (or, if such demand is made after 12:00
Noon (New York City time) on such date, from the next succeeding Domestic
Business Day) to the date of payment by such Lender of such amount at a rate of
interest per annum equal to (i) in the case of amounts denominated in Dollars,
the Federal Funds Rate and (ii) in the case of amounts denominated in an
Alternative Currency, the rate at which one day deposits in the relevant
currency in an amount approximately equal to such payment are offered by the
Issuing Lender in the London interbank market.  The Issuing Lender will pay to
each Lender ratably all amounts received from the Borrower for application in
payment of its reimbursement obligations in respect of any Letter of Credit, but
only to the extent such Lender has made payment to the Issuing Lender in respect
of such Letter of Credit pursuant hereto.  All payments in respect of the
principal amount of the reimbursement obligation of the Borrower in respect of
any Letter of Credit and interest thereon shall be made in the same currency as
the related Letter of Credit was denominated, and shall be made in the funds
specified in Section 2.12 for payments in such currency.  Unless the Borrower
gives notice to the contrary not less than one Business Day prior to the date of
such drawing, each notice by the Issuing Lender to the Administrative Agent of
the Issuing Lender’s receipt of a notice of a drawing under a Letter of Credit
denominated in Dollars shall be deemed to be a Notice of Borrowing from the
Borrower for a Base Rate Loan on the date of such drawing in the exact amount
due to the Issuing Lender hereunder (the requirement with respect to the
aggregate Dollar Amount of Base Rate Borrowings shall not apply to such deemed
Notice of Borrowing) on such date with respect thereto, and the Administrative
Agent shall apply the proceeds of any Base Rate Loan made pursuant to such
deemed Notice of Borrowing to the payment of such amount.

 

(e)                                  The obligations of the Borrowers and each
Lender under Section 2.15(d) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

 

(i)             the use which may be made of the Letter of Credit by, or any
acts or omission of, a beneficiary of a Letter of Credit (or any Person for whom
the beneficiary may be acting);

 

(ii)          the existence of any claim, set-off, defense or other rights that
any Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), the Lenders (including
the Issuing Lender) or any other Person, whether in connection with this
Agreement or the Letter of Credit or any document related hereto or thereto or
any unrelated transaction;

 

(iii)       any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect

 

31

--------------------------------------------------------------------------------


 

or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(iv)      payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Lender of a draft or certificate that
does not comply with the terms of the Letter of Credit; or

 

(v)         any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this Section 2.15(e)(v), constitute a legal or equitable discharge of any
Borrower’s or Lender’s obligations hereunder.

 

(f)                                    The Company hereby indemnifies and holds
harmless each Lender (including the Issuing Lender) and the Administrative Agent
and their respective officers, directors, employees and agents from and against
any and all claims, damages, losses, liabilities, costs or expenses which such
Lender or the Administrative Agent may incur (including, without limitation, any
claims, damages, losses, liabilities, costs or expenses which the Issuing Lender
may incur by reason of or in connection with the failure of any other Lender to
fulfill or comply with its obligations to such Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
such defaulting Lender)), and none of the Lenders (including the Issuing Lender)
nor the Administrative Agent nor any of their respective officers or directors
or employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in Section 2.15(d) above, as well as (i) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, cable, telegraph, telex or otherwise, (ii) any loss or delay in the
transmission of any document required in order to make a drawing under a Letter
of Credit, and (iii) any consequences arising from causes beyond the control of
the Issuing Lender, including without limitation any government acts, or any
other circumstances whatsoever in making or failing to make payment under such
Letter of Credit; provided that the Company shall not be required to indemnify
the Issuing Lender for any claims, damages, losses, liabilities, costs or
expenses, and the Borrower shall have a claim for direct (but not consequential
or exemplary) damage suffered by it, to the extent found by a court of competent
jurisdiction to have been caused by (x) the failure of the Issuing Lender to
comply in any material respect with the UCP or the ISP, as applicable, (or, with
respect to any Letter of Credit not governed by the UCP or the ISP, applicable
law) in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit.  Each Lender and Borrower agree that, in paying any drawing under a
Letter of Credit, the Issuing Lender shall not have any responsibility to obtain
any document (other than any sight draft, certificates

 

32

--------------------------------------------------------------------------------


 

and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  Each Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  In furtherance and not in limitation of the
foregoing, the Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  Nothing in this Section 2.15(f) is
intended to limit the obligations of any Borrower under any other provision of
this Agreement.  To the extent the Company does not indemnify the Issuing Lender
as required by this subsection, the Lenders agree to do so ratably in accordance
with their Commitments.

 

(g)                                 None of the Issuing Lender, its affiliates
and their respective directors, officers, employees and agents nor any of the
respective correspondents, participants or assignees of the Issuing Lender shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit.

 

(h)                                 Unless otherwise expressly agreed by the
Issuing Lender and the Company when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) (the “ISP”) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) (the “UCP”) shall apply to each
commercial Letter of Credit.

 

Section 2.16.  Takeout of Swingline Loans.  (a) In the event that any Swingline
Borrowing shall not be repaid in full at or prior to the maturity thereof, the
Administrative Agent shall, on behalf of the Borrower (the Borrower hereby
irrevocably directing and authorizing the Administrative Agent so to act on its
behalf), give a Notice of Borrowing requesting the Lenders, including the
Swingline Lender, to make a Base Rate Borrowing on the maturity date of such
Swingline Borrowing in an amount equal to the unpaid principal amount of such
Swingline Borrowing.  Each Lender will make the proceeds of its Base Rate Loan

 

33

--------------------------------------------------------------------------------


 

included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lender on such date in accordance with Section 2.03.  The
proceeds of such Base Rate Borrowing shall be immediately applied to repay such
Swingline Borrowing.

 

(b)                                 If, for any reason, a Base Rate Borrowing
may not be (as determined by the Administrative Agent in its sole discretion),
or is not, made pursuant to Section 2.16(a) above to refund Swingline Loans as
required by said clause, then, effective on the date such Borrowing would
otherwise have been made, each Lender severally, unconditionally and irrevocably
agrees that it shall purchase an undivided participating interest in such
Swingline Loans (“Unrefunded Swingline Loans”) in an amount equal to the amount
of the Loan which otherwise would have been made by such Lender pursuant to
Section 2.16(a), which purchase shall be funded by the time such Loan would have
been required to be funded pursuant to Section 2.03 by transfer to the
Administrative Agent, for the account of the Swingline Lender, in immediately
available funds, of the amount of its participation.

 

(c)                                  Whenever, at any time after the Swingline
Lender has received from any Lender payment in full for such Lender’s
participating interest in a Swingline Loan, the Swingline Lender (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Swingline Lender (or the Administrative Agent, as the case may be) will promptly
distribute to such Lender its participating interest in such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment is subsequently
required to be returned, such Lender will return to the Swingline Lender (or the
Administrative Agent, as the case may be) any portion thereof previously
distributed by the Swingline Lender (or the Administrative Agent, as the case
may be) to it.

 

(d)                                 Each Lender’s obligation to purchase and
fund participating interests pursuant to this Section shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation:  (i) any setoff, counterclaim, recoupment, defense or other right
which such Lender or any Borrower may have against the Swingline Lender, or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or the failure to satisfy any of the conditions specified in Article 3;
(iii) any adverse change in the condition (financial or otherwise) of any
Borrower; (iv) any breach of this Agreement by any Borrower or Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

Section 2.17.  Increased Commitments, Additional Lenders.  (a)  From time to
time the Company may, upon at least five Domestic Business Days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), increase the aggregate amount of the Commitments by an amount

 

34

--------------------------------------------------------------------------------


 

not less than $10,000,000 (the amount of any such increase, the “Increased
Commitments”).

 

(b)                                 To effect such an increase, the Company may
designate one or more of the existing Lenders or other financial institutions
reasonably acceptable to the Administrative Agent, each Issuing Lender and the
Company which at the time agree to (i) in the case of any such lender that is an
existing Lender, increase its Commitment and (ii) in the case of any other such
lender (an “Additional Lender”), become a party to this Agreement with a
Commitment of not less than $5,000,000.

 

(c)                                  Any increase in the Commitments pursuant to
this Section 2.17 shall be subject to satisfaction of the following conditions::

 

(i)             before and after giving effect to such increase, all
representations and warranties contained in Article 4 shall be true;

 

(ii)          at the time of such increase, no Default shall have occurred and
be continuing or would result from such increase; and

 

(iii)       after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.17 shall not exceed
$50,000,000.

 

(d)                                 An increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 shall become effective upon the
receipt by the Administrative Agent of (i) an agreement in form and substance
reasonably satisfactory to the Administrative Agent signed by the Company, by
each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof, (ii) such evidence of
appropriate corporate authorization on the part of the Company with respect to
the Increased Commitments and such opinions of counsel for the Company with
respect to the Increased Commitments as the Administrative Agent may reasonably
request and (iii) a certificate of the Company stating that the conditions set
forth in subsection (c) above have been satisfied.

 

(e)                                  Upon any increase in the aggregate amount
of the Commitments pursuant to this Section 2.17, (i) the respective Letter of
Credit Liabilities of the Lenders shall be redetermined as of the effective date
of such increase and (ii) within five Domestic Business Days, in the case of
Base Rate Loans then outstanding, and at the end of the then current Interest
Period with respect thereto, in the case of Euro-Currency Loans then
outstanding, the Borrower shall prepay or repay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Section 3.02, the Borrower shall reborrow Syndicated Loans from the
Lenders in proportion to their respective

 

35

--------------------------------------------------------------------------------


 

Commitments after giving effect to such increase, until such time as all
outstanding Syndicated Loans are held by the Lenders in such proportion.

 

Section 2.18.  Currency Equivalents.  (a) The Administrative Agent shall
determine the Dollar Amount of each Alternative Currency Loan as of the first
day of each Interest Period applicable thereto and, in the case of any such
Interest Period of more than three months, at three-month intervals after the
first day thereof, and shall promptly notify the Borrower and the Lenders of
each Dollar Amount so determined by it.  Each such determination shall be based
on the Spot Rate (i) on the date of the related Notice of Borrowing for purposes
of the initial such determination for any Alternative Currency Loan and (ii) the
fourth Euro-Currency Business Day prior to the date as of which such Dollar
Amount is to be determined, for purposes of any subsequent determination.

 

(b)                                 The Administrative Agent shall determine the
Dollar Amount of the Letter of Credit Liabilities related to each Letter of
Credit denominated in an Alternative Currency as of the date of issuance
thereof, at three-month intervals after the date of issuance thereof and as of
the funding date in respect of each drawing thereunder.  Each such determination
shall be based on the Spot Rate on the date of determination.

 

(c)                                  If after giving effect to any such
determination of a Dollar Amount, the aggregate Dollar Amount of all Loans and
Letter of Credit Liabilities exceeds the aggregate amount of the Commitments,
the Company shall within five Euro-Currency Business Days cause outstanding
Loans to be prepaid (as selected by the Company and notified to the Lenders
through the Administrative Agent not less than three Euro-Currency Business Days
prior to the date of prepayment) to the extent necessary to eliminate any such
excess.

 

Section 2.19.  Judgment Currency.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s principal office in New York City on the
Euro-Currency Business Day preceding that on which final judgment is given.  The
obligations of the Borrowers in respect of any sum due to any Lender or the
Administrative Agent hereunder or under any Note shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Euro-Currency Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 9.04, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:

 

(a)                                  an opinion of Bruce D. Kreiger, the General
Counsel of the Borrower, substantially in the form of Exhibit C hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

(b)                                 an opinion of Davis Polk & Wardwell, special
counsel for the Administrative Agent, substantially in the form of Exhibit D
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;

 

(c)                                  all documents the Administrative Agent may
reasonably request relating to the existence of the Borrowers, the corporate
authority for and the validity of the Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent; and

 

(d)                                 evidence satisfactory to the Administrative
Agent of the payment of all principal of and interest on any loans outstanding
under, and all accrued commitment fees under, the Existing Credit Facility, and
the termination of the commitments thereunder.

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
the Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit is subject to the satisfaction of the following conditions; provided

 

37

--------------------------------------------------------------------------------


 

that if such Borrowing is a Swingline Takeout Borrowing, only the conditions set
forth in Section 3.02(b) and Section 3.02(c) must be satisfied:

 

(a)                                  the fact that the Closing Date shall have
occurred on or prior to June 10, 2005;

 

(b)                                 receipt (or deemed receipt) by the
Administrative Agent of a Notice of Borrowing as required by Section 2.02 or
receipt by the Issuing Lender of a Notice of Issuance as required by
Section 2.15(b), as the case may be;

 

(c)                                  the fact that, immediately after such
Borrowing or issuance of such Letter of Credit (i) the sum of the aggregate
Dollar Amount of Loans and Letter of Credit Liabilities will not exceed the
aggregate amount of the Commitments, (ii) the aggregate outstanding principal
amount of Swingline Loans will not exceed $15,000,000, (iii) the aggregate
Dollar Amount of Letter of Credit Liabilities will not exceed $30,000,000, and
(iv) the aggregate Dollar Amount of Loans and Letter of Credit Liabilities in
respect of which PLT is the Borrower will not exceed the PLT Sublimit;

 

(d)                                 the fact that, immediately before and after
such Borrowing or issuance of such Letter of Credit, no Default shall have
occurred and be continuing;

 

(e)                                  the fact that the representations and
warranties of the Company (and if the Borrower is PLT, of PLT) contained in this
Agreement shall be true in all material respects on and as of the date of such
Borrowing or issuance of such Letter of Credit; and

 

(f)                                    the fact that, in the case of any
Euro-Currency Borrowing in a currency other than Dollars, Euros, Sterling, Yen
or Swiss Francs, no Lender shall have notified the Administrative Agent (which
shall promptly notify the Borrower and the other Lenders) within two
Euro-Currency Business Days of such Lender’s receipt of the Notice of Borrowing
for such Euro-Currency Borrowing that deposits in the relevant currency are not
available to such Lender in the London interbank market for the relevant
Interest Period.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance of such Letter of Credit as to the facts specified in
Section 3.02(c), Section 3.02(d) and Section 3.02(e) (unless such Borrowing is a
Swingline Takeout Borrowing, in which case the Borrower shall be deemed to
represent and warrant as to the facts specified in Section 3.02(c)).

 

38

--------------------------------------------------------------------------------


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Each Borrower jointly and severally represents and warrants that:

 

Section 4.01.  Corporate Existence and Power.  The Company and each of its
Subsidiaries (i) is a corporation, partnership, limited liability company or
other entity duly organized, validly existing and, where applicable, in good
standing under the laws of their respective jurisdictions of organization,
except where the failure to be in good standing would not have a Material
Adverse Effect, and (ii) has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Borrower of this Agreement and its
Notes are within such Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of such Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company or any of its Subsidiaries or result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of each Borrower and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower executing the same, in each case enforceable in accordance with
its terms.

 

Section 4.04.  Financial Information.  (a) The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of January 31, 2005, the related
consolidated statements of income, common stockholders’ equity and cash flows
for the fiscal year then ended, reported on by Deloitte & Touche LLP and set
forth in the Company’s 2005 Form 10-K, a copy of which has been delivered to
each of the Lenders, present fairly, in all material respects, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Company and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

 

(b)                                 Since January 31, 2005 there has been no
material adverse change in the business, financial position or results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole.

 

Section 4.05.  Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against, the Company or
any of its Subsidiaries before any court or arbitrator or any governmental body,

 

39

--------------------------------------------------------------------------------


 

agency or official which could reasonably be expected to have a Material Adverse
Effect or which in any manner draws into question the validity of the Loan
Documents.

 

Section 4.06.  Compliance with ERISA.  Each of the Company and the ERISA
Affiliates has fulfilled its obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan.  Neither the Company nor any ERISA Affiliate has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

Section 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company reviews when and as it determines to be appropriate the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (which may include capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Materials, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of this review,
the Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Material Adverse Effect.

 

Section 4.08.  Taxes.  The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
to the extent required to be paid pursuant to Section 5.06.  The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of taxes or other governmental charges are, in the opinion of the
Company, adequate.

 

Section 4.09.  Not an Investment Company.  Neither Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

40

--------------------------------------------------------------------------------


 

Section 4.10.  Full Disclosure.  All information heretofore furnished by the
Company to any Agent or Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Company to any Agent or Lender will be, true and
accurate (taken as a whole) in all material respects on the date as of which
such information is stated or certified.  On the date hereof, the Company has
disclosed to the Lenders in writing any and all facts which materially and
adversely affect or could reasonably be expected to materially and adversely
affect (to the extent the Company can now reasonably foresee), the business,
operations or financial condition of the Company and its Consolidated
Subsidiaries, taken as a whole, or the ability of the Company to perform its
obligations under this Agreement.

 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable under any Note remains unpaid or any Letter of Credit
Liabilities remain outstanding:

 

Section 5.01.  Information.  The Company will deliver to each of the Lenders:

 

(a)                                  as soon as available and in any event
within 90 days after the end of each Fiscal Year of the Company or such shorter
period as the Company is required by applicable securities law to file an Annual
Report on Form 10-K with the SEC, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on in a manner acceptable to the Securities and
Exchange Commission by Deloitte & Touche LLP or other independent public
accountants of nationally recognized standing;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company or such shorter period as the Company is required by applicable
securities law to file a Quarterly Report on Form 10-Q with the SEC, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Company’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments and absence of footnotes) as to fairness of presentation in all
material respects, generally accepted accounting principles and consistency by a
Senior Financial Officer;

 

41

--------------------------------------------------------------------------------


 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in Section 5.01(a) and
Section 5.01(b) above, a certificate of a Senior Financial Officer, on behalf of
the Company, substantially in the form of Exhibit G setting forth (i) in
reasonable detail the calculations required to establish whether the Company was
in compliance with the requirements of Section 5.09 to Section 5.13, inclusive,
on the date of such financial statements, (ii) the Leverage Ratio and
Consolidated Net Worth as at the date of such financial statements and
(iii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(d)                                 simultaneously with the delivery of each set
of financial statements referred to in Section 5.01(a) above, a statement of the
firm of independent public accountants (subject to customary qualifications)
which reported on such statements whether anything has come to their attention
to cause them to believe that any Default existed on the date of such
statements;

 

(e)                                  within five days after any Senior Financial
Officer of the Company obtains knowledge of any Default, if such Default is then
continuing, an Officer’s Certificate setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

 

(f)                                    promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(g)                                 promptly upon the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Company shall have filed
with the Securities and Exchange Commission;

 

(h)                                 if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to

 

42

--------------------------------------------------------------------------------


 

Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; and

 

(i)                                     from time to time such additional
information regarding the financial position or business of the Company and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), Section 5.01(f) or Section 5.01(g) above shall be deemed to
have been delivered on the date on which the Company provides notice to the
Lenders that such information has been posted on the Company’s website on the
Internet at the website address listed on the signature pages hereof, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 5.01(c) and (ii) the
Company shall deliver paper copies of the information referred to in
Section 5.01(a), Section 5.01(b), Section 5.01(f) or Section 5.01(g) to any
Lender which requests such delivery.

 

Section 5.02.  Compliance with Law.  The Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will and will cause each of its Subsidiaries to obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of its property or to the
conduct of its business, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03.  Insurance.  The Company will and will cause each of its 
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

 

Section 5.04.  Maintenance of Properties.  The Company will and will cause each
of its Subsidiaries to maintain and keep, or cause to be maintained and kept,
its property in good repair, working order and condition (other than ordinary

 

43

--------------------------------------------------------------------------------


 

wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any of its Subsidiaries from discontinuing the operation and the
maintenance of any of its property if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.05.  Maintenance of Records; Inspection.  The Company will and will
cause each of its Subsidiaries to maintain proper books of records and accounts
in accordance with normal business practice in which full and appropriate
entries shall be made of all dealings or transactions in relation to their
respective businesses and activities; and will permit, and will cause each
Subsidiary to permit, representatives of any Lender at such Lender’s expense,
upon reasonable prior written notice (except such notice shall not be required
if an Event of Default then exists), to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired.

 

Section 5.06.  Payment of Taxes and Claims.  The Company will and will cause
each of its Subsidiaries to file all income and franchise tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any of its Subsidiaries, provided that neither the Company nor any of
its Subsidiaries need pay any such tax or assessment or claims if (i) the
amount, applicability or validity thereof is contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.07.  Corporate Existence, etc.  The Company will at all times preserve
and keep in full force and effect its corporate existence.  The Company will at
all times preserve and keep in full force and effect the corporate existence of
each of its Subsidiaries (unless merged into the Company or any Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

Section 5.08.  Transaction with Affiliates.  Except as set forth in
Schedule 5.08, the Company will not and will not permit any of its Subsidiaries
to enter into directly or indirectly any Material transaction or Material group
of related transactions (including without limitation the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

Section 5.09.  Prohibited Liens.  The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any charge, mortgage, finance
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the recording or notice statutes of any
jurisdiction, except:

 

(a)                                  Permitted Liens;

 

(b)                                 (i) Liens (“Existing Liens”) existing as of
the date hereof and described in Schedule 5.09 annexed hereto and (ii) Liens
(“Replacement Existing Liens”) on the same assets in replacement of Existing
Liens or of other Replacement Existing Liens; provided that to the extent any
Existing Lien or Replacement Existing Lien secures any greater amount of
Indebtedness than the related respective amount thereof set forth on
Schedule 5.09, the amount of Indebtedness secured by such Lien in excess of such
related respective amount set forth on Schedule 5.09 shall not be permitted by
this Section 5.09(d) but only by Section 5.09(g);

 

(c)                                  Liens created or incurred after the date
hereof by the Company or any of its Subsidiaries on assets useful and intended
to be used in carrying on the business of the Company and its Subsidiaries,
securing the purchase price, or cost of construction or improvement, thereof;
provided, however, that (i) the Liens shall attach solely to assets purchased or
constructed (and proceeds thereof), (ii) the Liens shall be created within
twelve months of the date of the acquisition, purchase, construction or
improvement of the assets to which the Liens attached, and (iii) at the time of
acquisition, purchase, construction or improvement of such assets, the unpaid
principal amount of all Indebtedness secured by such Liens on such assets
(whether or not assumed by the Company or a Subsidiary) shall not exceed an
amount equal to the lesser of (A) the purchase price, or the cost of
construction or improvement, of such assets incurred by the Company or any of
its Subsidiaries and (B) the fair market value of such assets at the time of
acquisition, purchase, construction or improvement of such assets (as determined

 

45

--------------------------------------------------------------------------------


 

in good faith by the Board of Directors of the Company); and any Lien arising
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any Lien permitted by this Section 5.09(c), provided that such
Indebtedness is not secured by any additional assets and provided further that
to the extent that such Indebtedness is increased, the amount of the increase
shall not be permitted under this Section 5.09(c) and shall only be permitted
under Section 5.09(g);

 

(d)                                 Liens (“Acquisition Liens”) existing on
property of a Related New Acquisition Entity immediately prior to its being
consolidated with or merged into any New Acquisition Subsidiary, immediately
prior to such Related New Acquisition Entity becoming a Subsidiary of the
Company or immediately prior to a New Acquisition Subsidiary acquiring such
property from the Related New Acquisition Entity and Liens on the same assets
(“Replacement Acquisition Liens”) in replacement of any such Acquisition Liens
or of other Replacement Acquisition Liens; provided that to the extent the
Indebtedness or, in the case of a line of credit, the amount of the credit
facility secured by any Acquisition Lien is in an amount greater than the
respective amount of such Indebtedness or such line of credit, as the case may
be, in existence at the time of such merger or consolidation, such Person
becoming such a Subsidiary or such acquisition of such property, as the case may
be, the excess amount shall not be permitted under this Section 5.09(d) and
shall only be permitted under Section 5.09(g); and provided, further, that in
the case of any Replacement Acquisition Lien, to the extent that the
Indebtedness or, in the case of a line of credit, the amount of the line of
credit secured by such Replacement Lien is in an amount greater than the
respective amount of Indebtedness or line of credit, as the case may be, secured
by the replaced Lien, the excess shall not be permitted under this
Section 5.09(d) and shall only be permitted under Section 5.09(g);

 

(e)                                  Liens on assets leased by the Company or
one of its Subsidiaries pursuant to a Capital Lease securing the obligations of
the Company or such Subsidiary under such Capital Lease;

 

(f)                                    Liens on assets of a Foreign Subsidiary
securing Indebtedness of such Foreign Subsidiary; and

 

(g)                                 Other Liens, provided that after giving
effect to the creation, incurrence or assumption, or after accounting for the
existence, of all Other Liens, the sum (without duplication) of (i) the
aggregate principal amount of all Indebtedness or other obligations secured by
all Other Liens plus (ii) the aggregate principal amount of all Indebtedness of
Subsidiaries permitted solely under Section 5.10(g) does not exceed 10% of
Consolidated Assets.  “Other Liens” means Liens securing Indebtedness or other
obligations of the Company or any of its Subsidiaries that are incurred in
reliance on this clause (g) of Section 5.09 and not on any other clause of this
Section.

 

Section 5.10.  Subsidiary Indebtedness.  The Company will not permit any of its
Subsidiaries (including Candle America, CCW and PartyLite) to directly or

 

46

--------------------------------------------------------------------------------


 

indirectly create, assume, incur or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness for borrowed
money except:

 

(a)                                  Any Borrowings by PLT that are otherwise
permitted under this Agreement;

 

(b)                                 a Subsidiary may become and remain liable
with respect to Indebtedness to the Company or a Wholly-Owned Subsidiary of the
Company;

 

(c)                                  the Subsidiaries may (i) remain liable with
respect to Indebtedness existing, and Indebtedness under lines of credit where
such lines of credit are existing, as of the Effective Date and described in
Schedule 5.10 and (ii) become liable with respect to Indebtedness in respect of
a refinancing of such Indebtedness (or of any Indebtedness under this clause
(ii)) and Indebtedness under lines of credit in replacement of the lines of
credit referred to in clause (i) or this clause (ii); provided, that (A) if the
principal amount of such refinancing Indebtedness or the amount of any such
replacement line of credit exceeds the principal amount of Indebtedness
refinanced or the amount of the replaced line of credit, then that excess (i.e.,
that portion of the refinancing or replacement representing such increase) shall
not be permitted under this Section 5.10(c) but only by Section 5.10(g) and
(B) the maximum principal amount of Indebtedness permitted under this
Section 5.10(c) shall not exceed $30,000,000 at any one time outstanding (any
amount in excess of such $30,000,000 shall only be permitted by
Section 5.10(g));

 

(d)                                 a Subsidiary (a “Target Subsidiary”) may
remain liable with respect to Indebtedness outstanding at the time such Target
Subsidiary becomes a Subsidiary and a New Acquisition Subsidiary may become
liable with respect to Indebtedness of the Related New Acquisition Entity
assumed by the New Acquisition Subsidiary in connection with the acquisition
(whether by merger or otherwise) of assets or business(es) of such Related New
Acquisition Entity; provided that (i) such Indebtedness shall not have been
incurred in contemplation of such Target Subsidiary becoming a Subsidiary and
(ii) immediately after such Target Subsidiary becomes a Subsidiary or the New
Acquisition Subsidiary so assumes such Indebtedness, as the case may be, no
Default shall exist;

 

(e)                                  a Subsidiary may become and remain liable
with respect to Indebtedness (i) incurred to refinance, in whole or in part, any
outstanding Indebtedness permitted under Section 5.10(d) or under this clause
(i), or (ii) under any line of credit in replacement of any line of credit
evidencing Indebtedness permitted under Section 5.10(d) or this clause (ii);
provided, however, that if the principal amount of such refinancing Indebtedness
or the amount of any such replacement line of credit exceeds the principal
amount of Indebtedness refinanced or amount of the line of credit replaced, then
such excess shall not be permitted under this Section 5.10(e) but only by
Section 5.10(g);

 

47

--------------------------------------------------------------------------------


 

(f)                                    a Subsidiary may become and remain liable
with respect to Indebtedness secured by Liens permitted by Section 5.09;
provided that the recourse of the holders of such Indebtedness in respect
thereof shall be limited to the assets subject to such Lien, and such holder
shall have no recourse to any other assets of such Subsidiary or to the Company
or any other Subsidiary with respect thereto; and

 

(g)                                 a Subsidiary may become and remain liable
after the date hereof with respect to Indebtedness for borrowed money not
described in Section 5.10(a) through Section 5.10(f) above, provided that after
giving effect to such Subsidiary’s creation, assumption, incurrence or guaranty
of (or such Subsidiary’s becoming liable with respect to), or after accounting
for the existence of, such other Indebtedness, the sum (without duplication) of
(i) the aggregate principal amount of all such Indebtedness of Subsidiaries plus
(ii) the aggregate principal amount of all Indebtedness and other obligations
secured by Other Liens does not exceed 10% of Consolidated Assets.

 

Section 5.11.  Investments.  The Company will not, and will not permit any of
its Subsidiaries to, make directly or indirectly any Investment in any Person,
including any joint venture, except:

 

(a)                                  the Company and its Subsidiaries may
continue to own the Investments owned by them as of the date hereof and
described in Schedule 5.11;

 

(b)                                 the Company and its Subsidiaries may make
and own Investments in any Person which is, or immediately after giving effect
to such Investment will become, a Subsidiary of the Company;

 

(c)                                  the Company and its Subsidiaries may make
and own Investments in Cash Equivalents or in money market funds that comply
with the criteria set forth in Securities and Exchange Commission Rule 2a-7
under the Investment Company Act of 1940; and

 

(d)                                 the Company and its Subsidiaries may make
and own Investments not described in Section 5.11(a) through
Section 5.11(c) above, provided that the aggregate amount of all such
Investments does not exceed 10% of Consolidated Assets; provided, that, in the
event that an Investment is not initially permitted under Section 5.11(b) and is
permitted under this Section 5.11(d), and subsequently (whether due to
subsequent Investment by the Company or its Subsidiaries or otherwise) the
Person in whom the Investment is made becomes a Subsidiary of the Company, then
the full amount of the Investment in such Person shall qualify under
Section 5.11(b).

 

Section 5.12.  Leverage Ratio.  The Leverage Ratio will not, at any time  exceed
2.75 to 1.00.

 

48

--------------------------------------------------------------------------------


 

Section 5.13.  Minimum Adjusted Consolidated Net Worth.  Adjusted Consolidated
Net Worth will at no time be less than $471,176,000 plus 50% of Cumulative
Positive Net Income plus 50% of Cumulative Equity Proceeds.  For purposes of
this Section, “Cumulative Positive Net Income” means, as of any date, the sum of
Consolidated Net Income for each Fiscal Year ending after January 31, 2005 and
on or prior to such date for which such Consolidated Net Income is a positive
amount, disregarding any Fiscal Year for which Consolidated Net Income is a
negative amount and “Cumulative Equity Proceeds” means, as of any date, the
aggregate amount by which Consolidated Net Worth shall have been increased by
reason of the issuance of capital stock of the Company subsequent to January 31,
2005 and on or prior to such date.

 

Section 5.14.  Mergers and Sales of Assets. Neither Borrower will consolidate or
merge with or into any other Person; provided that either Borrower may merge
with another Person if (x) such Borrower is the corporation surviving such
merger and (y) after giving effect to such merger, no Default shall have
occurred and be continuing.  The Company shall not permit the sale, lease or
other transfer, directly or indirectly, to any Person or Persons (other than the
Company or a Subsidiary) of assets having an aggregate book value in excess of
20% of Consolidated Assets as reflected in the most recent consolidated balance
sheet of the Company available at the time of the most recent such transaction;
provided that the foregoing shall not apply to (i) transfers of assets with an
aggregate book value of less than $70,000,000 in one or more related or
unrelated transactions to one or more Persons in connection with the leasing of
such assets from such Person or Persons, (ii) sales of inventory in the ordinary
course of business, (iii) dispositions of obsolete assets or assets no longer
used in their respective businesses or assets replaced, in the ordinary course
of business, with assets or comparable or better value or (iv) dispositions of
any assets within twelve months after the acquisition thereof.

 

Section 5.15.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrowers for their general corporate purposes
(including, without limitation, acquisitions, but only with the approval of the
boards of directors of the Persons to be acquired).  None of such proceeds will
be used, directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, Regulation U or Regulation X.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)                                  any principal of any Loan or of any Letter
of Credit Liabilities shall not be paid when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 

49

--------------------------------------------------------------------------------


 

(b)                                 any interest, any fees or any other amount
payable hereunder shall not be paid for more than five Domestic Business Days
after the same becomes due and payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Section 5.01(e) or Section 5.08 through
Section 5.15, inclusive; or

 

(d)                                 any Borrower defaults in the performance of
or compliance with any term contained herein (other than those referred to in
Section 6.01(a), Section 6.01(b) and Section 6.01(c)) and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Company receiving notice of such
default from the Administrative Agent at the request of any Lender (any such
notice to be identified as a “notice of default” and to refer specifically to
this Section 6.01(d)); or

 

(e)                                  any representation or warranty made in
writing by or on behalf of any Borrower or by any officer of any Borrower in the
Loan Documents or in any writing furnished in connection with the transactions
contemplated thereby proves to have been false or incorrect in any material
respect on the date as of which made; or

 

(f)                                    (i) the Company or any of its Material
Subsidiaries is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness owed to any other Person(s) that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any of its Material Subsidiaries is
in default in the performance of or compliance with any term of any Indebtedness
owed to any other Person(s) in an aggregate outstanding principal amount of at
least $25,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than (A) the passage of time, (B) the right of the holder of
Indebtedness to convert such Indebtedness into equity interests or (C) in the
case of secured Indebtedness, the occurrence of a casualty or condemnation event
with respect to the principal collateral therefor without default on the part of
the Company or any Material Subsidiary), (x) the Company or any of its Material
Subsidiaries has become obligated to purchase or repay Indebtedness owed to any
other Person(s) before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$25,000,000, or (y) one or more Persons have the right to require the Company or
any of its Material Subsidiaries so to purchase or repay such Indebtedness,
except to the extent that such obligation to purchase or repay or right to
require repayment arises solely through the passage of time (or, in the

 

50

--------------------------------------------------------------------------------


 

case of any such right, may be exercised at any time) and not by the occurrence
of any other event or the existence of any other condition; or

 

(g)                                 the Company or any of its Material
Subsidiaries (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                                 a court or governmental authority of
competent jurisdiction enters an order appointing, without consent by the
Company or any of its Material Subsidiaries, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Material Subsidiaries, or any such
petition shall be filed against the Company or any of its Material Subsidiaries
and such petition shall not be dismissed within 60 days; or

 

(i)                                     a final judgment or judgments for the
payment of money aggregating in excess of $20,000,000 (excluding Insured
Judgment Amounts) are rendered against one or more of the Company and its
Material Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 30 days after the expiration of such stay; or

 

(j)                                     if (i) any Plan shall fail to satisfy
the minimum funding standards of ERISA or the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$20,000,000, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV or ERISA or
the penalty or exercise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA), (v) the Company or

 

51

--------------------------------------------------------------------------------


 

any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan (as
defined in Section 3 of ERISA) that provides post-employment welfare benefits in
a manner that would increase the liability of the Company or any Subsidiary
thereunder; and any such event or events described in Section 6.01(j)(i) through
Section 6.01(j)(vi) above, either individually or together with any other such
event or events, could reasonably be expected to have a Material Adverse Effect;
or

 

(k)                                  any person or group of persons (within the
meaning of Section 13 or 14 of the Exchange Act) (other than Robert B. Goergen
and Family or a group including Robert B. Goergen and Family) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Exchange Act) of 30% or more of
the outstanding shares of voting common stock of the Company; or, during any
period of 12 consecutive calendar months, individuals who were either
(i) directors of the Company on the first day of such period or (ii) elected to
fill vacancies caused by the ordinary course resignation or retirement of any
other director and whose nomination or election was approved by a vote of at
least a majority of directors then still in office who were directors of the
Company on the first day of such period, shall cease to constitute a majority of
the board of directors of the Company;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Company terminate the Commitments and
they shall thereupon terminate, (ii) if requested by Lenders holding more than
50% of the aggregate Dollar Amount of the Loans, by notice to the Company
declare the Loans (together with accrued interest thereon) to be, and the Loans
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers; provided that in the case of any of the Events of Default specified
in Section 6.01(g) or Section 6.01(h) above with respect to any Borrower,
without any notice to the Borrowers or any other act by the Administrative Agent
or the Lenders, the Commitments shall thereupon terminate and the Loans
(together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(d) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

Section 6.03.  Cash Cover.  The Company agrees, in addition to the remedies in
the last paragraph of Section 6.01 hereof, that upon the occurrence and during
the continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of the Lenders having more than 50% in
aggregate amount of the Commitments (or, if the Commitments shall have been

 

52

--------------------------------------------------------------------------------


 

terminated, holding more than 50% of the Letter of Credit Liabilities), pay to
the Administrative Agent an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate amount available for drawing under
all Letters of Credit then outstanding at such time, provided that, upon the
occurrence of any Event of Default specified in Section 6.01(g) or
Section 6.01(h) with respect to the Company, the Company shall pay such amount
forthwith without any notice or demand or any other act by any Agent or Lender.

 

ARTICLE 7
THE AGENTS

 

Section 7.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto.

 

Section 7.02.  Administrative Agent and Affiliates.  The Administrative Agent
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent, and the Administrative Agent and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Company or any Subsidiary or affiliate of the Company as if it
were not the Administrative Agent hereunder.

 

Section 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.05.  Liability of Agent.  Neither the Administrative Agent nor any of
its affiliates nor any of the respective directors, officers, agents or
employees of the foregoing shall be liable for any action taken or not taken by
it in connection with the Loan Documents (i) with the consent or at the request
of the Required Lenders  (or such other number or percentage of the Lenders as
may be specified herein for the particular purpose) or (ii) in the absence of
its own gross negligence or willful misconduct.  Neither the Administrative
Agent nor any of its affiliates nor any of the respective directors, officers,
agents or employees of

 

53

--------------------------------------------------------------------------------


 

the foregoing shall be responsible for or have any duty to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with the Loan Documents or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of the Company or any of its
Subsidiaries; (iii) the satisfaction of any condition specified in Article 3,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of the Loan Documents or any
other instrument or writing furnished in connection therewith.  The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex, facsimile transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom
and is intended to create or reflect only a contractual relationship between
independent contracting parties.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct) that such indemnitees may suffer or incur in connection with the
Loan Documents or any action taken or omitted by such indemnitees thereunder.

 

Section 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and on
the basis of such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender, and on the basis of such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under the Loan Documents.

 

Section 7.08.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Company. 
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent with (so long as no Event of Default shall have
occurred and be continuing) the consent of the Company, which consent shall not
be unreasonably withheld or delayed.  If no successor Administrative Agent shall
have been so appointed by the Required Lenders with the Company’s consent (if
applicable), and shall have accepted such appointment, within 60 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be either a Lender or a commercial bank

 

54

--------------------------------------------------------------------------------


 

organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

 

Section 7.09.  Agents’ Fees; Arranger Fee.  The Company shall pay to each Agent
for its own account and to J.P. Morgan Securities Inc. (“JPMSI”), in its
capacity as arranger, for its own account, fees in the amounts and at the times
previously agreed upon between the Company and such Agent and JPMSI,
respectively.

 

Section 7.10.  Co-syndication Agents.  Nothing in this Agreement shall impose
upon either of the Co-Syndication Agents, in such capacity, any duty,
responsibility or liability whatsoever.

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Currency Loan:

 

(a)                                  the Administrative Agent determines that
adequate and fair means do not exist for determining the Adjusted LIBO Rate for
such Interest Period, or

 

(b)                                 Lenders having 50% or more of the aggregate
amount of the Commitments advise the Administrative Agent that the Adjusted LIBO
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Currency Loans for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans, or to continue or
convert outstanding Loans as or into Euro-Currency Loans, in the affected
currency shall be suspended and (ii) each outstanding Euro-Currency Loan in the
affected currency shall be converted (in the case of an Alternative Currency
Loan, at the Spot Rate) into a Base Rate Loan on the last day of the then
current Interest Period applicable thereto.  Unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Fixed Rate Borrowing

 

55

--------------------------------------------------------------------------------


 

for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made in Dollars as a Base
Rate Borrowing in the same aggregate Dollar Amount as the requested Borrowing.

 

Section 8.02.  Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund any of
its Euro-Dollar Loans in any currency and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Currency Loans, or to convert outstanding Loans into Euro-Currency Loans,
in such currency shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such notice is given, each
Euro-Currency Loan of such Lender in such currency then outstanding shall be
converted (at the Spot Rate on the date of conversion in the case of each
Alternative Currency Loan) to a Base Rate Loan either (a) on the last day of the
then current Interest Period applicable to such Euro-Currency Loan if such
Lender may lawfully continue to maintain and fund such Loan to such day or
(b) immediately if such Lender shall determine that it may not lawfully continue
to maintain and fund such Loan to such day.

 

Section 8.03.  Increased Cost and Reduced Return.  (a) If on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Currency Loan any such requirement reflected in an applicable Adjusted LIBO
Rate), special deposit, insurance assessment or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (or its Applicable Lending Office) or shall impose on any Lender (or its

 

56

--------------------------------------------------------------------------------


 

Applicable Lending Office) or on the London interbank market any other condition
affecting its Fixed Rate Loans, its Note or its obligation to make Fixed Rate
Loans or its obligations hereunder in respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Lender to be material, then, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

 

(b)                                 If any Lender shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or its Parent) as a consequence of
such Lender’s obligations hereunder to a level below that which such Lender (or
its Parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction.

 

(c)                                  Each Lender will promptly notify the
Company and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error if made reasonably and in good faith.  In determining such
amount, such Lender may use any reasonable averaging and attribution methods. 
Notwithstanding subsections (a) and (b) of this Section 8.03, the Company shall
only be obligated to compensate any Lender for any amount arising or accruing
during (i) any time or period commencing not more than three months prior to the
date on which such Lender notifies the Administrative Agent and the Company that
it proposes to demand such compensation and identifies to the Administrative
Agent and the Company

 

57

--------------------------------------------------------------------------------


 

the statute, regulation or other basis upon which the claimed compensation is or
will be based and (ii) any time or period during which, because of the
retroactive application of such statute, regulation or other basis, such Lender
did not know that such amount would arise or accrue.

 

Section 8.04.  Taxes.  (a) For purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Borrower
pursuant to any Loan Document, and all liabilities with respect thereto,
excluding (i) in the case of each Lender and the Administrative Agent, taxes
imposed on its income, net worth or gross receipts and franchise or similar
taxes imposed on it, by a jurisdiction under the laws of which such Lender or
the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Lender, in which
its Applicable Lending Office is located or by a jurisdiction as a result of a
present, former or future connection with such Lender or the Administrative
Agent (other than a connection resulting from or attributable to such Person
having executed, delivered or performed its obligations or received a payment
under, or enforced, the Loan Documents) and (ii) in the case of each Lender, any
United States withholding tax imposed on such payments but only to the extent
that such payments to such Lender are subject to United States withholding tax
at the time such Lender first becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to any Loan Document or from the execution or delivery
of, or otherwise with respect to, any Loan Document.

 

(b)                                 Any and all payments by any Borrower to or
for the account of any Lender or the Administrative Agent under any Loan
Document shall be made without deduction for any Taxes or Other Taxes; provided
that, if any Borrower shall be required by law to deduct any Taxes or Other
Taxes from any such payments, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.04) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions, (iii) such Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) such Borrower shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof.

 

(c)                                  Each Borrower agrees to indemnify each
Lender and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any

 

58

--------------------------------------------------------------------------------


 

jurisdiction on amounts payable under this Section 8.04) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses, except such as result from the gross
negligence of willful misconduct of such Lender or the Administrative Agent, as
the case may be) arising therefrom or with respect thereto.  This
indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)                                 Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, on or prior to the date on which it becomes a Lender in
the case of each other Lender, on or prior to the date on which it designates a
new Applicable Lending Office (if such Applicable Lending Office is a different
legal entity or is located in a different taxing jurisdiction), in the case of
each Lender, and from time to time thereafter if requested in writing by the
Company (but only so long as such Lender remains lawfully able to do so), shall
provide the Company and the Administrative Agent with Internal Revenue Service
W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Lender from United States withholding tax or reduces the rate of withholding
tax on payments of interest for the account of such Lender or certifying that
the income receivable pursuant to this Agreement is effectively connected with
the conduct of a trade or business in the United States.

 

(e)                                  For any period with respect to which a
Lender has failed to provide the Company with the appropriate form pursuant to
Section 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 8.04(b) or Section 8.04(c) with respect to Taxes imposed by the
United States; provided that if a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Borrowers shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

(f)                                    If any Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 8.04, then such Lender will change the jurisdiction of its Applicable
Lending Office if, in the judgment of such Lender, such change (i) will
eliminate or reduce any such additional payment which may thereafter accrue and
(ii) is not otherwise disadvantageous to such Lender.

 

(g)                                 If a Lender or the Administrative Agent (as
the case may be) shall become aware that it is entitled to claim a refund (or
refund in the form of a credit) (each a “Refund”) from a taxing authority (as a
result of any error in the

 

59

--------------------------------------------------------------------------------


 

amount of Taxes or Other Taxes paid to such taxing authority) of such Taxes or
Other Taxes for which it has been indemnified by any Borrower, or with respect
to which any Borrower has paid additional amounts, pursuant to this
Section 8.04, it shall promptly notify such Borrower of the availability of such
Refund and shall, within 30 days after receipt of a written request by such
Borrower, make a claim to such taxing authority for such Refund at the
Borrower’s expense if, in the judgment of such Lender or the Administrative
Agent (as the case may be), the making of such claim will not be otherwise
disadvantageous to it; provided that nothing in this subsection (g) shall be
construed to require any Lender or the Administrative Agent to institute any
administrative proceeding (other than the filing of a claim for any such Refund)
or judicial proceeding to obtain any such Refund.  If a Lender or the
Administrative Agent (as the case may be) receives a Refund from a taxing
authority (as a result of any error in the amount of Taxes or Other Taxes paid
to such taxing authority) of any such Taxes or Other Taxes for which it has been
indemnified by any Borrower, or with respect to which any Borrower has paid
additional amounts, pursuant to this Section 8.04, it shall promptly pay to such
Borrower the amount so received (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 8.04 with
respect to the Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant taxing authority with respect to such Refund);
provided, however, that such Borrower upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such taxing authority.  Nothing contained in this Section 8.04 shall
require any Lender or the Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Currency Loans has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03 or Section 8.04
with respect to its Euro-Currency Loans, and in any such case the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Euro-Currency Loans (in the affected
currency), shall instead be Base Rate Loans (in the case of Alternative Currency
Loans, in the same Dollar Amount as the Euro-Currency Loan that such Lender
would otherwise have made in the Alternative Currency) (on which interest and
principal

 

60

--------------------------------------------------------------------------------


 

shall be payable contemporaneously with the related Euro-Currency Loans of the
other Lenders).  If such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Euro-Currency Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders.  If such
Loan is converted into an Alternative Currency Loan, such Lender, the
Administrative Agent and the Borrower shall make such arrangements as shall be
required (including increasing or decreasing the amount of such Alternative
Currency Loan) so that such Alternative Currency Loan shall be in the same
amount as it would have been if the provisions of this Section had never been
applied thereto.

 

Section 8.06.  Substitution of Lender.  If (i) the obligation of any Lender to
make Euro-Currency Loans has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under Section 8.03 or Section 8.04, and, in the
case of either clause (i) or clause (ii), such suspension is not generally
applicable to or such compensation has not generally been demanded by the other
Lenders, then the Company shall have the right, with the assistance of the
Agents, to replace such Lender in accordance with the procedures specified in
Section 9.05(b).

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices.  (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party (1) in the
case of the Company, at its address, facsimile number or telex number set forth
on the signature pages hereof, (2) in the case of the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention of Denise M. Ramon (Telecopy No. (713)
750-2938), with a copy to JPMorgan Chase Bank, N.A., 2 Corporate Drive, 7th
Floor, Shelton, CT 06484-6238, Attention of Valerie Schanzer (Telecopy No. (203)
944-8495), (3) in the case of PLT, to it in care of the Company, (4) in the case
of any Lender, at its address, facsimile number or telex number set forth in its
Administrative Questionnaire or (5) in the case of any party, such other
address, facsimile number or telex number as such party may hereafter specify
for the purpose by notice to the Agents and the Borrower.  Each such notice,
request or other communication shall be effective (i) if given by telex, when
such telex is transmitted to the telex number specified in this Section and the
appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section;

 

61

--------------------------------------------------------------------------------


 

provided that notices to any Agent or Issuing Lender under Article 2 or
Article 8 shall not be effective until received.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Section 9.02.  No Waivers.  No failure or delay by any Agent or any Lender in
exercising any right, power or privilege under the Loan Documents shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies provided in the Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03.  Expenses; Indemnification.  (a) The Borrowers jointly and
severally agree to pay (i) all out-of-pocket expenses of the Administrative
Agent, including reasonable fees and disbursements of special counsel for the
Administrative Agent, in connection with the preparation of the Loan Documents,
any waiver or consent thereunder or any amendment thereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by each Agent and Lender, including, without
limitation and without duplication, the reasonable fees and disbursements of
outside counsel and allocated cost of inside counsel, in connection with such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.

 

(b)                                 The Borrowers jointly and severally agree to
indemnify each Agent and Lender, their respective affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation and without duplication, the reasonable fees and disbursements of
outside counsel and allocated cost of inside counsel,  which may be incurred by
such Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans or Letter of Credit hereunder; provided
that no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.

 

62

--------------------------------------------------------------------------------


 

Section 9.04.  Sharing of Set-offs.  Subject to Section 2.16, each Lender agrees
that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount then due and interest due with respect to the Loans and Letter
of Credit Liabilities held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Loans
and Letter of Credit Liabilities held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments then due
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness other than indebtedness under the Loan Documents.  Each
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in the Loans and Letter of Credit
Liabilities, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower in the amount of such participation.

 

Section 9.05.  Amendments and Waivers.  (a) Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and the Required Lenders or the Agent
acting with the written consent of the Required Lenders (and, if the rights or
duties of PLT, any Agent, the Swingline Lender or any Issuing Lender are
directly affected thereby, by such Person); provided that no such amendment or
waiver shall (x) unless signed by each affected Lender, (i) increase or decrease
the Commitment of any Lender (except for a ratable decrease in the Commitments
of all Lenders) or subject any Lender to any additional obligation, (ii) reduce
the principal of or rate of interest on any Loan or the amount to be reimbursed
in respect of any Letter of Credit or any interest thereon or any fees hereunder
or (iii) postpone the date fixed for any payment of principal of or interest on
any Loan or for reimbursement in respect of any Letter of Credit or interest
thereon or any fees hereunder or for termination of any Commitment or (y) unless
signed by all Lenders, (i) change the percentage of the Commitments or of the
aggregate Dollar Amount of the Notes and Letter of Credit Liabilities, or the
number of Lenders, which shall be required for the Lenders or any of them to
take any action under this Section or any other provision of this Agreement or
(ii) release the Company from its obligations under Article 10.

 

(b)           In the event any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Company that
requires the consent of all the Lenders affected and such amendment, waiver or
other modification is consented to by the Required Lenders, the Company may,

 

63

--------------------------------------------------------------------------------


 

at its sole expense and effort (including with respect to the administration fee
referred to in Section 9.06(c)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.06) , all its interests, rights and obligations under this Agreement
to an assignee that shall assume such assigned obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (v) such
assignee shall consent to such amendment, waiver or other modification, (w) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (x) the Company shall
have received the prior written consent of the Administrative Agent, the Issuing
Lender and the Swingline Lender, which consents shall not unreasonably be
withheld, (y) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans (and funded participations in Letter of Credit and Swingline Loans) of
such Lender, plus the amount, in immediately available funds, that would be
payable to such Lender that refuses to consent to any such amendment, waiver or
other modification pursuant to Section 2.13 if such Loans had been repaid on the
date of sale, plus all fees, as described in Section 2.07, and other amounts
accrued for the account of such Lender hereunder (including any amounts under
Section 8.03 and Section 8.04), and (z) upon the effectiveness of such
assignment, the proposed amendment, waiver or other modification shall become
effective; provided further that, if prior to any such transfer and assignment
such Lender shall consent to the proposed amendment, waiver or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Assumption Agreement, as referred to in
Section 9.06(c), necessary to effectuate any assignment of such Lender’s
interests under this Section 9.05(b).

 

Section 9.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

 

(b)           Any Lender may at any time grant to one or more Lenders or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans and Letter of Credit Liabilities.  In the event of any
such grant by a Lender of a participating interest to a Participant, whether or
not upon notice to the Company and the Agents, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrowers,
the Issuing Lenders, the Swingline Lender and the Agents shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations

 

64

--------------------------------------------------------------------------------


 

under the Loan Documents.  Any agreement pursuant to which any Lender may grant
such a participating interest shall provide that such Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrowers under
the Loan Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision thereof; provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii) or (iii) of Section 9.05 without the consent of the Participant.  The
Borrowers agree that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest.  An assignment or other transfer which is not
permitted by Section 9.06(c) or Section 9.06(d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this Section 9.06(b).

 

(c)           Any Lender may at any time assign to one or more lenders or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000) of all, of its rights and
obligations under the Loan Documents, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit E hereto executed by such Assignee and such
transferor Lender, with (and subject to) the written consent of the
Administrative Agent and, so long as no Event of Default then exists under
Section 6.01(a), Section 6.01(b), Section 6.01(c) (with respect to Section 5.12
and Section 5.13 only), Section 6.01(g), Section 6.01(h) or Section 6.01(k), the
Company, which consents shall not be unreasonably withheld or delayed; provided
that if an Assignee is an affiliate of such transferor Lender or was a Lender
immediately prior to such assignment, no such consent shall be required.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this Section 9.06(c), the
transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $2,500.  If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall, prior to
the first date on which interest or fees are payable hereunder for its account,
deliver to the Company and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04.

 

65

--------------------------------------------------------------------------------


 

(d)           Any Lender may at any time assign all or any portion of its rights
under the Loan Documents to a Federal Reserve Bank.  No such assignment shall
release the transferor Lender from its obligations hereunder.

 

(e)           No Assignee, Participant or other transferee of any Lender’s
rights (including for this purpose a successor Applicable Lending Office) shall
be entitled to receive any greater payment under Section 8.03 or Section 8.04
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, Section 8.03 or
Section 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

 

Section 9.07.  Collateral.  Each of the Lenders represents to the Agents and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 9.08.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  EACH BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 9.09.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Agent in form satisfactory to it of telegraphic, telex, facsimile or
other written confirmation from such party of execution of a counterpart hereof
by such party).

 

66

--------------------------------------------------------------------------------


 

Section 9.10.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
LENDERS, THE SWINGLINE BANK AND THE ISSUING BANK HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 9.11.  Confidentiality.  Each Agent and each Lender agrees to keep any
information delivered or made available by the Company pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Agent or such Lender who are engaged in evaluating, approving, structuring
or administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Agent or Lender from disclosing such information (a) to
any other Lender or Agent, (b) to any other Person if reasonably incidental to
the administration of the credit facility contemplated hereby, (c) upon the
order of any court or administrative agency, (d) upon the request or demand of
any regulatory agency or authority, (e) which had been publicly disclosed other
than as a result of a disclosure by an Agent or any Lender prohibited by this
Agreement, (f) in connection with any litigation to which an Agent, any Lender
or its subsidiaries or Parent may be a party, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) to such Lender’s or
Agent’s legal counsel and independent auditors and (i) subject to provisions
substantially similar to those contained in this Section, to any actual or
proposed Participant or Assignee.

 

Section 9.12.  USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

 

Section 9.13.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  Each Lender agrees promptly to notify such
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
under this Section are in

 

67

--------------------------------------------------------------------------------


 

addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

ARTICLE 10
GUARANTEE

 

Section 10.01.  The Guarantee.  The Company hereby unconditionally and
irrevocably guarantees to the Lenders, and to each of them, the due and punctual
payment of all present and future indebtedness of PLT evidenced by or arising
out of this Agreement, and the Notes, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans of PLT and the due
and punctual payment of all other sums now or hereafter owed by PLT under this
Agreement and the Notes as and when the same shall become due and payable,
whether at maturity, by declaration or otherwise, according to the terms
hereof.  In case of failure by PLT punctually to pay the indebtedness guaranteed
hereby, the Company hereby unconditionally agrees to cause such payment to be
made punctually as and when the same shall become due and payable, whether at
maturity or by declaration or otherwise, and as if such payment were made by
PLT.

 

Section 10.02.  Guarantee Unconditional.  The obligations of the Company under
this Article 10 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of PLT under any Loan Document by operation of law
or otherwise;

 

(b)           any modification or amendment of or supplement to any Loan
Document;

 

(c)           any modification, amendment, waiver, release, non-perfection or
invalidity of any direct or indirect security, or of any guarantee or other
liability of any third party, for any obligation of PLT under any Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
PLT, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting PLT or its assets or any resulting release or discharge of any
obligation of PLT contained in any Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Company may have at any time against PLT, any Agent, any Lender or any other
Person, whether or not arising in connection with any Loan

 

68

--------------------------------------------------------------------------------


 

Document, provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against PLT for
any reason of any Loan Document, or any provision of applicable law or
regulation purporting to prohibit the payment by PLT of the principal of or
interest on any Loan or any other amount payable by it under any Loan Document;
or

 

(g)           any other act or omission to act or delay of any kind by PLT, any
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the obligations of the Company under this Article 10.

 

Section 10.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  The obligations of the Company under this Article 10 shall
remain in full force and effect until the Commitments are terminated and the
principal of and interest on the Loans and all other amounts payable by PLT
under this Agreement shall have been paid in full.  If at any time any payment
of the principal of or interest on any Loan or any other amount payable by PLT
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of PLT or otherwise, the Company’s
obligations under this Article 10 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 10.04.  Waiver.  The Company irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against PLT
or any other Person.

 

Section 10.05.  Subrogation.  The Company irrevocably waives any and all rights
to which it may be entitled, by operation of law or otherwise, upon making any
payment hereunder to be subrogated to the rights of the payee against PLT with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by PLT in respect thereof.

 

Section 10.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by PLT under this Agreement or the Notes is stayed upon
the insolvency, bankruptcy or reorganization of PLT, all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by the Company hereunder forthwith on demand by the Administrative Agent
made at the request of the requisite number of Lenders specified in
Section 6.01.

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BLYTH, INC.

 

 

 

 

 

By:

/s/ Jane F. Casey

 

 

 

Name: Jane F. Casey

 

 

Title: Vice President & Treasurer

 

 

Blyth, Inc.

 

 

1 E. Weaver Street

 

 

Greenwich, CT 06831

 

 

Facsimile number: 203-861-7850

 

 

For notices pursuant to Article 6, a

 

 

copy shall also be sent to:

 

 

Bruce D. Kreiger, General Counsel,

 

 

at the above address or facsimile

 

 

number.

 

 

Website: www.blythinc.com

 

 

 

 

 

 

 

PARTYLITE TRADING SA

 

 

 

 

 

 

 

By:

/s/ Frank P. Mineo

 

 

 

Name: Frank P. Mineo

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

Commitments

 

$32,500,000.00

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Peter M. Killea

 

 

 

Name: Peter M. Killea

 

 

Title: Vice President

 

 

 

 

 

 

$28,750,000.00

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ J. Casey Cosgrove

 

 

 

Name: J. Casey Cosgrove

 

 

Title: Vice President

 

 

 

 

 

 

$28,750,000.00

LASALLE BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Adam Lutostanski

 

 

 

Name: Adam Lutostanski

 

 

Title: Commercial Banking Officer

 

 

 

 

 

 

$20,000,000.00

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ David Barton

 

 

 

Name: David Barton

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

$20,000,000.00

NORDEA BANK FINLAND PLC

 

 

 

 

 

By:

/s/ Henrik M. Steffenson

 

 

 

Name: Henrik M. Steffenson

 

 

Title: First Vice President

 

 

 

 

 

 

$20,000,000.00

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Jeffrey B. Clark

 

 

 

Name: Jeffrey B. Clark

 

 

Title:   Senior Vice President

 

 

 

 

 

 

Total Commitments

 

 

 

 

 

 

 

 

$150,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Peter M. Killea

 

 

 

Name: Peter M. Killea

 

 

Title:  Vice President

 

 

BANK OF AMERICA, N.A., as
Co-Syndication Agent

 

By:

/s/ J. Casey Cosgrove

 

 

 

Name: J. Casey Cosgrove

 

 

Title:  Vice  President

 

 

 

LASALLE BANK, NATIONAL
ASSOCIATION, as Co-Syndication
Agent

 

By:

/s/ Adam Lutostanski

 

 

 

Name: Adam Lutostanski

 

 

Title:   Commercial Banking Officer

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

The “Euro-Currency Margin”, “Facility Fee Rate” and “LC Fee Rate” for any day
are the respective percentages set forth below in the applicable row and column
corresponding to the Status and Utilization that exist on such day:

 

Status

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Euro-Currency Margin:

 

0.360

%

0.400

%

0.500

%

0.600

%

0.800

%

Facility Fee Rate

 

0.090

%

0.100

%

0.125

%

0.150

%

0.200

%

LC Fee Rate:

 

0.360

%

0.400

%

0.500

%

0.600

%

0.800

%

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Level I Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by
Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i) the Company’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) neither Level I Status nor Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) none of Level I Status, Level II Status or Level III Status
exists.

 

“Level V Status” exists at any date if, at such date, no other Status exists.

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded.  The rating in effect at any
date is that in effect at the close of business on such date.  If the Company is
split-rated and the ratings differential is one notch, the higher of the two
ratings will apply (e.g., BBB+/Baa2 results in Level II Status).  If the Company
is split-rated and the ratings differential is more than one notch, the rating
one notch lower than the higher of the two shall be used (e.g., BBB+/Baa3
results in Level III Status, as does BBB+/Ba1).

 

--------------------------------------------------------------------------------


 

Schedule 2.16

 

1.             Letter of Credit No. 7409987 issued by Bank of America, N.A. in
the amount of $2,513,658.00 for the benefit of Royal Bank of Canada initially
expiring on March 1, 2003 and automatically renewed for successive one-year
periods.

 

2.             Letter of Credit No. 7409986 issued by Bank of America, N.A. in
the amount of $770,000.00 for the benefit of the Economic Development Authority
for the City of Cannon Falls initially expiring on October 30, 2003 and
automatically renewed for successive one-year periods until final expiry of
March 1, 2009.

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

The Borrower has entered into an employment agreement with Robert B. Goergen
dated as of August 1, 2000, as amended by Amendment No. 1 dated as of June 15,
2002 and Amendment No. 2 dated as of March 31, 2004 (sometimes herein referred
to as “agreement” or “employment agreement”).  The agreement provides for
Mr. Goergen’s employment for a term of ten years (subject to earlier termination
at the election of either the Borrower or Mr. Goergen, as described below) from
August 1, 2000.  During the period commencing on March 31, 2004 and ending on
August 1, 2007, Mr. Goergen will serve as Chairman of the Board and Chief
Executive Officer of the Borrower and will be responsible for the general
management of the affairs of the Borrower.  During the remainder of the term of
Mr. Goergen’s employment pursuant to the agreement, he will serve as the
non-executive Chairman of the Board of the Borrower and will have such duties
and responsibilities for the management of the Borrower as the Board of
Directors may from time to time assign to him, consistent with the duties and
responsibilities that might reasonably be expected of a part-time senior
executive of a major corporation.  Mr. Goergen has agreed that during the first
seven years of his employment pursuant to the employment agreement (the “Initial
Term”) he will devote his full business time and attention to the business and
affairs of the Borrower while during the remainder of the term of the employment
agreement he will devote one half of his business time and attention to the
business and affairs of the Borrower.

 

Mr. Goergen will receive a base salary of at least $600,000 per year during the
Initial Term.  During the remainder of the term of the employment agreement,
Mr. Goergen will receive a base salary of at least one-half of the annualized
base salary he was receiving on the last day of the seventh year of his
employment pursuant to the agreement.  Mr. Goergen’s base salary will be
reviewed annually by the Board of Directors for increase, in the Board’s
discretion.  In addition to his base salary, during the term of his employment
pursuant to the employment agreement, Mr. Goergen will participate in the
Borrower’s Annual Incentive Compensation Plan or any successor plan. 
Mr. Goergen will have a target bonus opportunity each year equal to one hundred
percent of his base salary, payable based upon meeting certain performance goals
and subject to adjustment upward or downward if those performance goals are
exceeded or are not met, as the case may be.

 

Mr. Goergen’s employment agreement provides that, subject to vesting as
described below, he will be entitled to receive, during his lifetime, a
supplemental pension benefit, commencing on August 1, 2010, equal to fifty
percent of his “Final Average Compensation” but not to exceed $500,000 per
annum.  “Final Average Compensation” is defined in the employment agreement to
mean the sum of the base salary and annual incentive award payments paid in
respect of the three calendar years of Mr. Goergen’s employment by the Borrower,
out of the five calendar years of such employment ending on the last day of the
Initial Term (or, if earlier, the last day of his employment by the Borrower),
during which he

 

--------------------------------------------------------------------------------


 

received the highest level of such payments, divided by three.  Mr. Goergen’s
supplemental pension will vest daily, on a pro rata basis over the six year
period commencing on August 1, 2000 and will cease vesting if Mr. Goergen’s
employment is terminated for “Cause” (as defined in the employment agreement) or
if Mr. Goergen voluntarily terminates his employment prior to July 31, 2006.  To
provide for the payment of such supplemental pension benefit, the Borrower has
purchased a single life annuity contract that insures the payment of such
benefit.

 

Each of the Borrower and Mr. Goergen has the right to terminate Mr. Goergen’s
employment at any time.  In the event of a termination of Mr. Goergen’s
employment by reason of Mr. Goergen’s death, Mr. Goergen’s estate will be
entitled to continue to receive Mr. Goergen’s then current base salary for a
period of twenty-four months and to receive the annual incentive award for the
year in which Mr. Goergen’s death occurs; Mr. Goergen’s spouse will be entitled
to continue to participate in certain Borrower benefit plans; and upon the death
of both Mr. Goergen and his spouse, the Borrower will, upon the demand of the
estate of either Mr. Goergen or his spouse, buy back from such estate up to
7,500,000 shares of the Borrower’s common stock within 90 days of such demand at
the fair market value thereof (as defined in the employment agreement) or
register the public offer and sale by such estate of up to 7,500,000 shares of
the Borrower’s common stock.  In the event of a termination of Mr. Goergen’s
employment by reason of Mr. Goergen’s disability, Mr. Goergen will be entitled
to: receive disability benefits in accordance with the Borrower’s then current
disability program; continued payment of Mr. Goergen’s then current base salary
(less disability benefit payments) through the end of the term of the agreement
and for a period of twenty-four months thereafter; payment of the annual
incentive award for the year in which Mr. Goergen’s disability occurs; continued
participation by Mr. Goergen and his spouse in certain benefit plans maintained
by the Borrower; continuation of certain perquisites provided for in the
employment agreement; full vesting of the supplemental pension benefit described
above; and the buyback or registration of up to 7,500,000 shares of the
Borrower’s common stock upon the death of both Mr. Goergen and his spouse, as
described above.  In the event of the termination of Mr. Goergen’s employment
for “Cause” (as defined in the employment agreement), Mr. Goergen will be
entitled to payment of his base salary through the date of such termination and
any unvested supplemental pension benefit will be forfeited.  In the event of a
termination of Mr. Goergen’s employment without “Cause”, or of a “Constructive
Termination Without Cause” (as defined in the employment agreement), Mr. Goergen
will be entitled to: continued payment of Mr. Goergen’s then current base salary
through the end of the term of the agreement; payment of the annual incentive
award for the year in which Mr. Goergen is terminated; continued participation
by Mr. Goergen and his spouse in certain benefit plans maintained by the
Borrower; continuation of certain perquisites provided for in the employment
agreement; continued provision by the Borrower of office space and secretarial
support; the repurchase by the Borrower from Mr. Goergen of 100,000

 

--------------------------------------------------------------------------------


 

shares of the Borrower’s common stock at the end of each of the next four
calendar quarters at fair market value (as defined in the employment agreement);
full vesting of the supplemental pension benefit described above; and the
buyback or registration of up to 7,500,000 shares of the Borrower’s common stock
upon the death of both Mr. Goergen and his spouse, as described above.  In the
event that Mr. Goergen voluntarily terminates his employment prior to the
expiration of the employment agreement (other than pursuant to a “Constructive
Termination Without Cause”) he will be entitled to payment of his base salary
through the date of such voluntary termination and any unvested supplemental
pension benefit will be forfeited.  In the event that Mr. Goergen retires after
the expiration of the term of the employment agreement, Mr. Goergen will be
entitled to: continued participation by Mr. Goergen and his spouse in certain
benefit plans maintained by the Borrower; continuation of certain perquisites
provided for in the employment agreement; continued provision by the Borrower of
office space and secretarial support; and the buyback or registration of up to
7,500,000 shares of the Borrower’s common stock upon the death of both
Mr. Goergen and his spouse, as described above.

 

In connection with the employment agreement, the Borrower and Mr. Goergen
entered into a registration rights agreement relating to the registration of up
to 7,500,000 shares of the Borrower’s common stock as described above in the
event that the Borrower chooses not to purchase such shares upon the death of
both Mr. Goergen and his spouse.  The Borrower will not be obligated to purchase
or register such shares, notwithstanding the death of both Mr. Goergen and his
spouse, if the survivor’s estate, or his or her beneficiaries, as the case may
be, can then sell all of the shares of the Borrower’s common stock owned by them
without registration.

 

The inclusion of the above described employment agreement in this Schedule 5.08
is not an admission or suggestion that, and shall not be deemed or interpreted
to imply that, such employment agreement was not entered into in the ordinary
course and pursuant to the reasonable requirements of the Borrower’s business
and upon fair and reasonable terms no less favorable to the Borrower than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09(1)

 

DEBTOR NAME

 

JURISDICTION

 

SECURED
PARTY

 

OBLIGATION
SECURED

 

FILING
NUMBER

 

DATE OF
FILING

 

COLLATERAL
DESCRIPTION(2)

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such current account plus credit facility being EUR 27,500,000.00.

 

N/A

 

N/A

 

See Footnote 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such current account plus credit facility being EUR 341,469.64.

 

N/A

 

N/A

 

See Footnote 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such

 

N/A

 

N/A

 

See footnote 2.

 

 

--------------------------------------------------------------------------------


 

DEBTOR NAME

 

JURISDICTION

 

SECURED
PARTY

 

OBLIGATION
SECURED

 

FILING
NUMBER

 

DATE OF
FILING

 

COLLATERAL
DESCRIPTION(2)

 

 

 

 

 

 

 

current account plus credit facility being EUR 433,927.32.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such current account plus credit facility being EUR 510,502.76.

 

N/A

 

N/A

 

See Footnote 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such current account plus credit facility being EUR 1,966,632.95.

 

N/A

 

N/A

 

See Footnote 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total

 

N/A

 

N/A

 

See Footnote 2.

 

 

--------------------------------------------------------------------------------


 

DEBTOR NAME

 

JURISDICTION

 

SECURED
PARTY

 

OBLIGATION
SECURED

 

FILING
NUMBER

 

DATE OF
FILING

 

COLLATERAL
DESCRIPTION(2)

 

 

 

 

 

 

 

amount of such current account plus credit facility being EUR 1,542,852.74.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

The Netherlands

 

ING Bank N.V. and Postbank N.V.

 

Obligations of Kaemingk in connection with all Indebtedness of Kaemingk BV
described in Schedule 5.10 and obligations arising in connection with current
account plus credit facility extended from time, the current total amount of
such current account plus credit facility being EUR 2,268,901.08.

 

N/A

 

N/A

 

See Footnote 2.

 

 

--------------------------------------------------------------------------------

(1)               Liens securing (i) Indebtedness of Foreign Subsidiaries
described in Schedule 5.10 and (ii) capitalized leases are not listed herein as
such Liens are subject to the exceptions set forth in Sections 5.09(e) and
5.09(f) of the Credit Agreement to which this Schedule 5.09 is attached.

 

(2)               The following will serve as security for the credit facility
and everything that the Debtor may owe the Secured Party on whatever grounds:

 

•                       a first mortgage of EUR 1,815,000.00 on the business
premises situated at the corner of Broekstraat 13-17 and 2e Broekdijk in (7122
MN) Aalten, the Netherlands (existing);

 

•                       a mortgage of EUR 907,000.00 on:

 

a.                   the plot of land (the first in rank) situated at 3e or 2e
Broekdijk in Aalten;

b.                  the business premises (the second in rank) situated at the
corner of Broekstraat 13-17 and 2e Broekdijk in (7122 MN) Aalten; pre-encumbered
with an amount of EUR 1,815,120.00 in favour of ING Bank N.V. (existing);

 

•                       a first mortgage of EUR 907,000.00 on the business
premises situated at 3e Broekstraat 1d in (7122 MN) Aalten (existing);

 

•                       a first mortgage of EUR 635,000.00 on the business
premises situated at 3e Broekstraat 10b in Aalten (existing);

 

•                       a first mortgage of EUR 1,815,000.00 on the business
premises situated at Ambachtstraat 7-9 in Aalten (existing);

 

•                       a second or third mortgage of EUR 2,995,000.00 on:

 

a.                   the plot of land (the second in rank) situated at 3e or 2e
Broekdijk in Aalten, pre-encumbered with an amount of EUR 907,000.00 on favour
of ING Bank N.V.;

b.                  the business premises (the second in rank) situated at 3e
Broekstraat 1d in Aalten, pre-encumbered with an amount of EUR 907,000.00 in
favour of ING Bank N.V.;

 

--------------------------------------------------------------------------------


 

c.                   the business premises (the second in rank) situated at 3e
Broekstraat 10b in Aalten, pre-encumbered with an amount of EUR 635,000.00 in
favour of ING Bank N.V.;

d.                  the business premises (the second in rank) situated at
Ambachstraat 7-9 in Aalten, pre-encumbered with an amount of EUR 1,815,,000.00
in favour of ING Bank N.V.;

e.                   the business premises (the third in rank) situated at the
corner of Broekstraat 13-17 and 2e Broekdijk in Aalten, pre-encumbered with an
amount of EUR 1,815,000.00 and EUR 907,000.00, both amounts in favour of ING
Bank N.V. (existing);

 

•                       a first pledge of trade receivables, plant and stocks by
the Debtor (existing);

 

--------------------------------------------------------------------------------


 

Schedule 5.10

 

 

Borrower

 

Financial Institution

 

Facility Type

 

Amount

 

Maturity

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Revolving line of credit

 

€

 27,500,000

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

 270,000

 

6/1/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

 346,000

 

2/1/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

 385,000

 

5/1/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

1,827,000

 

6/1/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

 1,338,000

 

6/1/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kaemingk BV

 

ING Bank N.V. and Postbank N.V.

 

Fixed interest loan

 

€

 2,269,000

 

7/1/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Edelman B.V.

 

ABN AMRO Bank N.V.

 

Revolving line of credit

 

€

 25,000,000

 

2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Promol SA

 

Caixa Geral De Depositos

 

Revolving line of credit

 

€

 1,500,000

 

June-05

 

Renewed semi-annually, Jan & July

 

 

 

 

 

 

 

 

 

 

 

 

 

Promol SA

 

Banco Commecial Portugues

 

Revolving line of credit

 

€

 3,491,000

 

June-05

 

Renewed semi-annually, Jan & July

 

 

 

 

 

 

 

 

 

 

 

 

 

Promol SA

 

Banco Santander

 

Revolving line of credit

 

€

 2,500,000

 

June-05

 

Renewed semi-annually, Jan & July

 

 

 

 

 

 

 

 

 

 

 

 

 

Promol SA

 

Banco Portugues De Inestimento

 

Revolving line of credit

 

€

 2,500,000

 

June-05

 

Renewed semi-annually, Jan & July

 

 

 

 

 

 

 

 

 

 

 

 

 

Promol SA

 

BBVA S.A.

 

Revolving line of credit

 

€

 1,500,000

 

June-05

 

Renewed semi-annually, Jan & July

 

 

 

 

 

 

 

 

 

 

 

 

 

Gies Kerzen GmbH

 

Vereins Und Westbank

 

Revolving line of credit

 

€

 4,000,000

 

January-06

 

Renewed annually, 31/1/06

 

 

 

 

 

 

 

 

 

 

 

 

 

Gies Kerzen GmbH

 

HSH Nordbank S.A.

 

Revolving line of credit

 

€

 4,000,000

 

January-06

 

Renewed annually, 31/1/06

 

 

 

 

 

 

 

 

 

 

 

 

 

ASP-Homblad A/S

 

Den Danske Bank

 

Revolving line of credit

 

DKK

 7,000,000

 

December-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liljeholmens Stearinfabriks AB

 

Skandinaviska Enskilda Banken

 

Revolving line of credit

 

SEK

 40,000,000

 

December-05

 

 

 

 

--------------------------------------------------------------------------------


 

Borrower

 

Financial Institution

 

Facility Type

 

Amount

 

Maturity

 

Comments

 

Liljeholmens Stearinfabriks AB

 

Skandinaviska Enskilda Banken

 

Revolving line of credit

 

SEK

 20,000,000

 

Dec-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Colony

 

Barclays Bank

 

Revolving line of credit

 

£

 9,000,000

 

August-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CBK Ltd., LLC

 

Industrial Development Board of the City of Union City, Tennessee; J.P. Morgan
Trust Company (Trustee)

 

Industrial Revenue Bonds (Note that there is a related letter of credit in the
amount of $4,578,126.71 issued by LaSalle Bank N.A. for which CBK Styles, Inc.
is the obligor)

 

$

4,495,000

 

January-25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miles Kimball

 

DNJ Capital

 

Capital Lease

 

$

132,722

 

1/15/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miles Kimball

 

John Hancock Life Ins.

 

Mortgage

 

$

9,281,887

 

6/1/2020

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Investments

 

Blyth, Inc. holds a 50% interest in Auschar Polyco Ltd., an Australian
Corporation.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

 

New York, New York

 

                   , 2005

 

 

For value received, [NAME OF RELEVANT BORROWER] (the “Borrower”), promises to
pay to the order of [                                 ] (the “Lender”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the maturity date provided for in the Credit Agreement. 
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit
Agreement.  All such payments of principal and interest shall be made (i) if in
Dollars, in lawful money of the United States in Federal or other immediately
available funds at the office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New
York, New York 10017 or (ii) if in an Alternative Currency, in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency at the place specified for payment thereof pursuant to the
Credit Agreement.

 

All Loans made by the Lender, the respective types thereof and, in the case of
Alternative Currency Loans, the currency thereof, and all repayments of the
principal thereof shall be recorded by the Lender and, if the Lender so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Lender on the schedule attached hereto, or on
a continuation of such schedule attached to and made a part hereof; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
June 2, 2005 among Blyth, Inc., PartyLite Trading SA, the Lenders listed on the
signature pages thereof,  JPMorgan Chase Bank, N.A., as Administrative Agent,
and Bank of America, N.A. and LaSalle Bank, National Association, as
Co-Syndication Agents (as the same may be amended from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein with the
same meanings.

 

--------------------------------------------------------------------------------


 

Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

 

[NAME OF RELEVANT BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Currency of
Loan

 

Amount of
Loan

 

Type of
Loan

 

Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

 

[Date]

 

To:                              JPMorgan Chase Bank, N.A., as Administrative
Agent

 

From:                  [NAME OF RELEVANT BORROWER] (the “Borrower”)]

 

Re:                               Credit Agreement (as the same may be amended
from time to time, the “Credit Agreement”) dated as of June 2, 2005 among the
Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and Bank of America, N.A. and LaSalle Bank, National
Association, as Co-Syndication Agents

 

We hereby irrevocably give notice pursuant to Section 2.02 of the Credit
Agreement of the Borrowing specified below:

 

1.                                       The [Domestic Business
Day][Euro-Currency Business Day] of the proposed Borrowing is [Date].

 

2.                                       The aggregate amount of the proposed
Borrowing is [specify currency and amount in such currency].

 

3.                                       The Loans comprising such Borrowing are
to be [Swingline Loans][Syndicated Loans].

 

4.                                       [The Loans comprising such Borrowing
are to bear interest initially at [the Base Rate][a Euro-Currency Rate][other
mutually agreed rate for Swingline Loan].]

 

5.                                       [The duration of the initial Interest
Period applicable thereto is [specify duration].]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

 

[NAME OF RELEVANT BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

                   , 2005

 

To the Banks and the Agents

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Re:          Credit Agreement dated as of June 2, 2005, among Blyth, Inc.,
PartyLite Trading SA, the lenders named therein (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and Bank of America, N.A. and LaSalle Bank,
National Association, as Co-Syndication Agents, (such Administrative Agent and
Co-Syndication Agents are sometimes collectively referred to below as the
“Agents”)

 

Ladies and Gentlemen:

 

I am the Vice President and General Counsel of Blyth, Inc. (the “Company”) and
am rendering the opinions contained herein in connection with the Credit
Agreement (the “Credit Agreement”), dated as of the date hereof among the
Company, PartyLite Trading SA, the Lenders and the Agents.  Terms defined in the
Credit Agreement are used herein as defined therein.

 

In rendering the opinions expressed below, I have examined executed copies or
photocopies of (i) the Credit Agreement and (ii) any Notes executed and
delivered by the Company pursuant to Section 2.04(b) of the Credit Agreement
(such Notes are referred to herein as the “Notes” and the Notes and the Credit
Agreement are collectively referred to herein as the “Loan Documents”).  In
addition, I have examined and am familiar with originals or copies of (i) the
Certificate of Incorporation and By-laws of the Company, as in effect on the
date hereof and (ii) such other corporate and stockholder records, agreements
and instruments of the Company, certificates of public officials and of officers
of the Company and such other documents and papers I have deemed necessary as a
basis for the opinions hereinafter expressed.  In such examination, as I have
assumed the genuineness of all signatures, the authenticity of documents
submitted to me as originals and the conformity to the original documents of all
documents submitted to me as copies.

 

Based upon the foregoing and subject to the qualifications set forth below, and
having due regard for such legal consideration as I have deemed relevant, I am
of the opinion that:

 

C-1

--------------------------------------------------------------------------------


 

1.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

2.  The Company has all corporate power required to own its properties and
conduct its business as now conducted.

 

3.  The execution, delivery and performance by the Company of the Loan Documents
are within the Company’s corporate powers and have been duly authorized by all
necessary corporate action.

 

4.  Each of the Loan Documents has been duly executed and delivered by the
Company.

 

5.  The Credit Agreement constitutes a valid and binding agreement of the
Company and each Note issued thereunder today by it constitutes a valid and
binding obligation of the Company, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and general principles of
equity.

 

6.  No license, approval or authorization of, exemption by, or registration or
declaration with, any governmental body, agency or official is required to be
made or obtained by the Company in connection with the execution, delivery or
performance by the Company, or the validity or enforceability against the
Company, of the Loan Documents.

 

7.  The execution, delivery and performance by the Company of the Loan Documents
(a) will not violate (i) any provision of any applicable law or regulation,
(ii) the Certificate of Incorporation or By-laws of the Company or (iii) any
judgment, order, decree or award of any court, arbitrator or governmental body
binding on the Company or, to my knowledge, any mortgage, indenture, security
agreement, contract or other agreement or instrument to which the Company is a
party or that is binding upon it or any of its properties or assets, and
(b) will not result in the imposition or creation of any Lien on any properties
or assets of the Company pursuant to the provisions of any such mortgage,
indenture, security agreement, contract or other agreement or instrument.

 

8.  The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

 

9.  To the best of my knowledge after due inquiry, except as set forth in the
Company’s Form 10-K for the fisca1 year ended January 31, 2005 and/or the
Company’s Form 10-Q for the fiscal quarter ended April 30, 2005, there are no
actions, suits or proceedings pending or threatened against or affecting the
Company or any Subsidiary or any of their respective properties in any court or
before any arbitrator of any kind or before or by any governmental body, except
actions, suits or proceedings of the character normally incident to the kind of

 

C-2

--------------------------------------------------------------------------------


 

business conducted by the Company and its Subsidiaries that (a) would not
materially impair the right or ability of the Company or any Subsidiary to carry
on its business substantially as now conducted and (b) would not have a material
adverse effect on the consolidated financial condition of the Company and its
Subsidiaries, and there are no actions, suits or proceedings pending or
threatened that relate to or which in any manner draw into question the validity
of any of the transactions contemplated by the Credit Agreement.

 

I do not express, or purport to express, any opinion with respect to the laws of
any jurisdiction other than the laws of the State of New York, the Federal laws
of the United States of America and the Delaware General Corporation Law.  This
opinion is limited in all respects to the facts and law existing on the date
hereof and, by rendering my opinion, I do not undertake to advise you of any
changes in such facts or law which may occur after the date hereof.  This
opinion has been rendered solely to you for your use in connection with the
Credit Agreement.  No other person or entity shall be entitled to rely hereon
without my prior written consent.

 

 

Very truly yours,

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OPINION OF DAVIS POLK & WARDWELL,
SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT

 

 

June 2, 2005

 

To the Banks and Agents

Referred to Below

c/o                               JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Dear Sirs:

 

We have participated in the preparation of the Credit Agreement dated as of
June 2, 2005 (the “Credit Agreement”) among Blyth, Inc., a Delaware corporation
(the “Company”), PartyLite Trading SA, the Lenders party thereto, Bank of
America, N.A. and LaSalle Bank, National Association, as Co-Syndication Agents
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), and have acted as special counsel for the Administrative Agent for the
purpose of rendering this opinion pursuant to Section 3.01(b) of the Credit
Agreement.  Terms defined in the Credit Agreement are used herein as therein
defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

 

Upon the basis of the foregoing, we are of the opinion that:

 

1.                                       The execution, delivery and performance
by the Company of the Credit Agreement and the Notes are within the Company’s
corporate powers and have been duly authorized by all necessary corporate
action.

 

2.                                       The Credit Agreement constitutes a
valid and binding agreement of the Company and each Note issued thereunder today
constitutes a valid and binding obligation of the Company, in each case
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and general principles of equity.

 

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the federal laws of the

 

D-1

--------------------------------------------------------------------------------


 

United States of America and the General Corporation Law of the State of
Delaware.  In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any Lender is located which limits the rate of interest that such Lender
may charge or collect.

 

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by any other Person without our prior written consent.

 

 

Very truly yours,

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                    , 20     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), [BLYTH, INC. (the “Company”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent under the Credit Agreement
(as defined below).]

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of June 2, 2005 among the Company, PartyLite
Trading SA, the Assignor and the other Lenders party thereto, as Lenders, and
the Agents party thereto (as amended through the date hereof, the “Credit
Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate Dollar Amount
at any time outstanding not to exceed $    ,000,000;

 

WHEREAS, Syndicated Loans made to the Borrowers by the Assignor under the Credit
Agreement in the aggregate Dollar Amount of $                 are outstanding at
the date hereof;

 

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $                      are outstanding at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement and the other Loan Documents in respect
of [all] [a portion] of its Commitment thereunder in an amount equal to
$             (the “Assigned Amount”), together with a corresponding portion of
its outstanding Syndicated Loans and Letter of Credit Liabilities, and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

Section 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement and the other Loan
Documents to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding

 

E-1

--------------------------------------------------------------------------------


 

portion of the principal amount of the Syndicated Loans made by, and Letter of
Credit Liabilities of, the Assignor outstanding at the date hereof.  Upon the
execution and delivery hereof by the Assignor, the Assignee, [the Company and
the Administrative Agent] and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the Assignor released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee.  The assignment provided for herein shall be without
recourse to the Assignor.

 

Section 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.*  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

[Section 4.  Consents.  This Agreement is conditioned upon the consent of the
Company and the Administrative Agent pursuant to Section 9.06(c)) of the Credit
Agreement.  The execution of this Agreement by the Company and the
Administrative Agent is evidence of this consent.]

 

Section 5.  Non-reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Company or any of its
Subsidiaries, or the validity and enforceability of the obligations of the
Company or any of its Subsidiaries in respect of any Loan Document.  The
Assignee acknowledges that it has, independently and without reliance on the
Assignor, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Company and
its Subsidiaries.

 

--------------------------------------------------------------------------------

* Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

E-2

--------------------------------------------------------------------------------


 

Section 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

E-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[BLYTH, INC.]*

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A., as
Administrative Agent]*

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

* Only if consent is required under Section 9.06(c) of the Credit Agreement.

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

EXTENSION AGREEMENT

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

[Address]

 

Gentlemen:

 

The undersigned hereby agree to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as of June 2, 2005 among
Blyth, Inc., PartyLite Trading SA, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and Bank of America, N.A. and LaSalle Bank,
National Association, as Co-Syndication Agents (as amended through the date
hereof, the “Credit Agreement”) for one year to [date to which the Termination
Date is extended].  Terms defined in the Credit Agreement are used herein as
therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

 

[LENDERS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Agreed and accepted:

 

BLYTH, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

PARTYLITE TRADING SA

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

 

[Date]

 

To:          The Lenders

 

From:      Blyth, Inc. (the “Company”)

 

Re:          Credit Agreement (as the same may be amended from time to time, the
“Credit Agreement”) dated as of June 2, 2005 among the Company, PartyLite
Trading SA, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and Bank of America, N.A. and LaSalle Bank, National
Association, as Co-Syndication Agents

 

I, [Name], am a Senior Financial Officer of the Company and hereby certify, on
behalf of the Company, pursuant to Section 5.01(c) of the Credit Agreement in
connection with the delivery of the [describe financial statements, including
date of financial statements] as follows:

 

1.  Set forth on Schedule I hereto is information and calculations establishing
that the Company was in compliance with the requirements of Section 5.09 to
Section 5.13, inclusive, on [Date of financial statements], together with the
Leverage Ratio and the Adjusted Consolidated Net Worth as of [Date of financial
statements].

 

2.  [No Default exists on the date hereof.][The following are the only
Default(s) existing on the date hereof: [set forth details of Default(s)].  The
Company proposes to [describe actions proposed to be taken with respect to
Default(s)].]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

BLYTH, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

G-1

--------------------------------------------------------------------------------